 
 
Exhibit 10.3
 
CONSENT, EXCHANGE AND PREEMPTIVE RIGHTS AGREEMENT
 
This CONSENT, EXCHANGE AND PREEMPTIVE RIGHTS AGREEMENT (this “Consent”) is dated
as of May 9, 2008 among:
 
(i)           CEH/LA PALOMA HOLDING COMPANY, LLC, a Delaware limited liability
company (“Issuer”), COMPLETE ENERGY HOLDINGS, LLC, a Delaware limited liability
company (“CEH”), Lori A. Cuervo (“Cuervo”), Hugh A. Tarpley (“Tarpley”) and
Peter J. Dailey (“Dailey” and together with Cuervo and Tarpley, each, a “CEH
Member” and, collectively, the “CEH Members,” and together with Issuer and CEH,
the “CEH Parties”);
 
(ii)           GSC ACQUISITION COMPANY, a Delaware corporation (“GSCAC”), GSCAC
HOLDINGS I LLC, a Delaware limited liability company (“Holdco Sub”), GSCAC
HOLDINGS II LLC, a Delaware limited liability company (“Holdco Sub2”), GSCAC
MERGER SUB LLC, a Delaware limited liability company (“Merger Sub”, and together
with GSCAC, Holdco Sub and Holdco Sub2, the “GSCAC Parties”); and
 
(iii)          TCW ASSET MANAGEMENT COMPANY, a California corporation (“Agent”),
in its capacity as administrative agent for the Note Holders (as defined in that
certain Note Purchase Agreement, dated as of August 16, 2005, among Issuer,
Agent, and each Person identified as a Note Purchaser on the signature pages
thereto, as amended by that certain Consent and Amendment Agreement, dated as of
October 31, 2006, and that certain Consent, Waiver and Amendment No. 1 to Note
Purchase Agreement, dated as of November 30, 2007, and as may be further
amended, supplemented, restated or otherwise modified (the “Existing Note
Purchase Agreement”)) and each Note Holder and each Option Holder (as defined
below) listed on the signature pages hereto.  Agent, the Note Holders and the
Option Holders are collectively referred to herein as the “TCW/MS Parties.”
 
Capitalized terms used herein without definition and which are defined in the
Existing Note Purchase Agreement shall have the meanings ascribed to them in the
Existing Note Purchase Agreement.
 
WHEREAS, pursuant to the terms of the Existing Note Purchase Agreement, Issuer
has issued Notes (the “Existing Notes”) to the Note Holders and entered into
Cash Settled Options, each granting an Option (as defined in the Cash Settled
Options) in favor of each Option Holder (as defined in the Cash Settled Options)
(each such holder, an “Option Holder”);
 
WHEREAS, CEH desires to enter into that certain Merger Agreement among GSCAC,
Holdco Sub, Holdco Sub2, Merger Sub and CEH in the form attached hereto as
Exhibit A (the “Merger Agreement”), pursuant to which Merger Sub would merge
with and into CEH upon the terms and subject to the conditions set forth
therein, with CEH as the surviving entity and an indirect subsidiary of GSCAC
(the “Merger” and the entity surviving the Merger, the “Surviving Company”); and
 
 

--------------------------------------------------------------------------------


 
 
WHEREAS, the parties hereto (collectively, the “Parties” and each, a “Party”)
desire to set forth their agreement concerning various matters relating to the
consummation of the Merger and other transactions contemplated by the Merger
Agreement.
 
NOW THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
 
Section 1.  Consents.
 
(a) CEH Member Transfers.
 
(i) At any time after the date hereof, one or more of the CEH Members may
contribute all of their respective equity interests in CEH to a CEH Permitted
Transferee (as such term is defined in the Acquisition Company Operating
Agreement as in effect on the date hereof).  From and after the date of such
contribution, the recipient thereof shall be deemed to be a “CEH Member” for all
purposes under this Consent, shall be bound in all respects by the terms and
conditions of this Consent as if it were a CEH Member on the date hereof and
shall be deemed to make the representations and warranties set forth in Section
2(c) below; in which case the transferor CEH Member (if such Person shall have
contributed all of his or her equity interests in CEH to such CEH Permitted
Transferee) shall be released from any and all obligations hereunder (other than
in respect of Section 2(c)(iv) and Section 4(b)).
 
(ii) Agent and each of the Note Holders and Option Holders hereby consent to
each transaction referred to in Section 1(a)(i).
 
(b) Consent to Merger and Related Transactions.
 
(i) Subject to the satisfaction or waiver of the Specified Conditions as
provided in Sections 1(b)(ii) and 1(h)(ii) below, Agent, each Note Holder and
each Option Holder hereby consent to the Merger in accordance with the terms of
the Merger Agreement attached as Exhibit A hereto (subject to any Permitted
Changes (as defined below)) and waive any rights under the Existing Notes, the
Existing Note Purchase Agreement or any other Transaction Document arising
solely as a result of the Change of Control to be effected pursuant to such
Merger.
 
(ii) This Consent shall become effective in accordance with Section 3 below, but
the consent and waiver provided in Section 1(b)(i) above and the agreements of
the Parties provided in Sections 1(c), (d), (e) and (g) through (j) below are
subject to the satisfaction (or waiver in writing by the Note Holders and the
Option Holders, including any deemed waiver by delivery of a TCW/MS Closing
Acknowledgment (as defined below) as provided in Section 1(h)(ii) below) of each
of the following conditions (the “Specified Conditions”):
 
(A) the Merger and the other transactions contemplated by the Merger Agreement
to be consummated at the Closing (as defined in the Merger Agreement, the
“Closing”) shall be consummated in accordance with the terms
 
 
2

--------------------------------------------------------------------------------


 
 
and conditions of the Merger Agreement without any amendments, waivers or
consents granted thereunder other than amendments, waivers and consents that do
not (1) result in any change in the type of consideration or aggregate
consideration payable to any CEH Member or any other Person receiving
consideration in connection with the Merger, or otherwise constitute an
amendment to or modification to Exhibit F to the Merger Agreement, except as
expressly provided in Section 1(b)(ii)(B) below, (2) have a material and adverse
effect on the interests of Agent, the Note Holders or the Option Holders in
connection with the transactions contemplated by this Consent or the
Transactions (as defined in the Merger Agreement), including, without
limitation, their investment in GSCAC or Holdco Sub, as applicable, at Closing
(it being understood that any consent to waive any restriction under the Merger
Agreement solely to the extent required in connection with the issuance of
Equity Securities (as defined in the Merger Agreement) in connection with a
GSCAC Equity Raise (as defined below) or the incurrence of Indebtedness in
connection with a Replacement Mezzanine PIK Facility (as defined below),
respectively, in each case, in accordance with the terms of Section 1(c)(i)
below, shall be deemed not to have a material adverse effect on the interests of
Agent, the Note Holders or the Option Holders hereunder), (3) other than to
reflect the issuance of Equity Securities (as defined in the Merger Agreement)
in connection with a GSCAC Equity Raise in accordance with Section 1(c)(i)
below, amend any representation or warranty of the GSCAC Parties (or any GSCAC
Disclosure Schedule to the Merger Agreement relating thereto) incorporated by
reference herein in Section 2(d)(iv) below or (4) amend the definition of any
capitalized term that is used in this Consent or in the New TCW/MS Financing
Documents (as defined below) with the meaning set forth in the Merger Agreement
(all such permitted amendments, waivers and consents, collectively, the
“Permitted Changes”); provided, however, that (x) if any of CEH and GSCAC
notifies the TCW/MS Parties in writing that such Party believes that it is
likely that any of the Specified Conditions will not be satisfied and requests a
waiver of such failure to satisfy the applicable Specified Condition(s) and (y)
if each TCW/MS Party does not waive in writing the failure to satisfy the
applicable Specified Condition(s) described in such notice and request for
waiver on or prior to the tenth Business Day following such TCW/MS Party’s
receipt of such notice and request for waiver, the CEH Parties and the GSCAC
Parties shall have the right to terminate this Consent without liability (other
than as described in Section 7(k)(ii)) by delivering written notice of such
termination to the TCW/MS Parties;
 
(B) any purchase of LP Minority Units (as defined in the Merger Agreement) by
GSCAC, any CEH Party or any Affiliate thereof at or prior to the Closing shall
be on terms that are no more favorable in any material respect to the applicable
LP Minority Holders (as defined in the Merger Agreement, the “LP Minority
Holders”) relative to the terms set forth in the form of LP Minority Exchange
Agreement attached as Exhibit O to the Merger Agreement (including the
calculation of the consideration payable in respect thereof pursuant to Exhibit
F to the Merger Agreement), except to the extent required to comply with the
 
 
3

--------------------------------------------------------------------------------


 
 
provisions of Article IV of the limited liability company agreement of La Paloma
Acquisition Co, LLC, or with such changes as are reasonably acceptable to the
Note Holders, the Option Holders and the parties to the Merger Agreement;
 
(C) any purchase of membership interests in CEP Batesville Holding Company, LLC
from Fulcrum Power Services L.P. (“Fulcrum”) by GSCAC, any CEH Party or any
Affiliate thereof at or prior to the Closing shall be on terms that are no more
favorable in any material respect to Fulcrum relative to the terms of the LP
Minority Exchange Agreement attached as Exhibit O to the Merger Agreement
(including the calculation of the consideration payable in respect thereof
pursuant to Exhibit F to the Merger Agreement) or with such changes as are
reasonably acceptable to the Note Holders, the Option Holders and the parties to
the Merger Agreement;

 
(D) upon consummation of the Merger, the corporate, capital and ownership
structure of GSCAC and its Subsidiaries, including the La Paloma Project (as
defined in the Merger Agreement) and the Batesville Project (as defined in the
Merger Agreement), shall be as set forth on Exhibit D attached hereto, in each
case subject to changes based on decisions by the LP Minority Holders as to
whether to elect to exercise their “tag-along” rights pursuant to Article IV of
the limited liability company agreement of La Paloma Acquisition Co, LLC,
decisions by Fulcrum as to whether to exchange its membership interests in CEP
Batesville Holding Company, LLC, the consummation of a GSCAC Equity Raise or a
Replacement Mezzanine PIK Facility, in each case, pursuant to Section 1(c)(i)
below, or with such other changes as are reasonably acceptable to the Note
Holders, the Option Holders and the parties to the Merger Agreement;

 
(E) (1) after giving effect to the Merger, the organizational documents of
GSCAC, Holdco Sub, Holdco Sub2 and the Surviving Company shall, in each case, be
in substantially the forms attached as exhibits to the Merger Agreement attached
hereto (but subject to any Permitted Changes) or otherwise in form and substance
reasonably satisfactory to the Note Holders, the Option Holders and the parties
to the Merger Agreement and (2) there shall have been no amendment or
modification to any provisions of any Organizational Document of any Subsidiary
of CEH (other than as required pursuant to the New TCW/MS Financing Documents)
which has had or could reasonably be expected to have a material and adverse
effect on the interests of the Note Holders or the Option Holders in connection
with the transactions contemplated by this Consent and the Transactions (as
defined in the Merger Agreement);

 
(F) each of (1) the Additional Agreements (as defined in the Merger Agreement)
(other than the LP Minority Exchange Agreement) shall have been executed and
delivered by the parties thereto (other than Agent, any Note Holder or any
Option Holder), in each case in substantially the forms attached as exhibits to
the Merger Agreement attached hereto (but subject to any Permitted Changes),
 
 
4

--------------------------------------------------------------------------------


 
 
or otherwise in form and substance reasonably satisfactory to the Note Holders,
the Option Holders and the parties to the Merger Agreement, (2) the other
material agreements, documents, instruments and certificates delivered at the
Closing pursuant to the Merger Agreement and each Additional Agreement shall
have been executed and delivered by the applicable parties thereto (other than
Agent, any Note Holder or any Option Holder), in each case in form and substance
reasonably satisfactory to the Note Holders, the Option Holders and the parties
to the Merger Agreement, and (3) all obligations under the Additional Agreements
to be performed at or prior to the Closing shall have been performed in all
material respects;
 
(G) each of the New TCW/MS Financing Documents (or other definitive
documentation evidencing the Replacement Mezzanine PIK Facility entered into in
lieu thereof pursuant to Section 1(c)(i)) shall have been executed and delivered
by the parties thereto (other than Agent, any Note Holder or any Option Holder),
and the conditions to the closing set forth in the New TCW/MS Financing
Documents (or in such other definitive documentation evidencing the Replacement
Mezzanine PIK Facility entered into in lieu thereof pursuant to Section 1(c)(i))
shall have been satisfied or waived in accordance with the provisions thereof;
provided, however, that (x) Issuer may amend or supplement in writing the
disclosure schedules attached to the New TCW/MS NPA attached hereto as Exhibit B
solely with respect to any matter arising after the date of this Consent, which,
if existing or occurring on the date of this Consent, would have been required
to be set forth or described in such disclosure schedules so long as such
supplemental disclosure could not reasonably be expected to be adverse in any
material respect to the interests of Agent, the Note Holders or the Option
Holders in connection with the transactions contemplated by the New TCW/MS
Financing Documents, including, without limitation, their investment in the
Mezzanine PIK Notes at Closing (“Permitted Disclosure Supplements”);

 
(H) (1) all principal, interest and all other amounts payable under the Existing
Holdco Financing Documents shall be repaid in full prior to or simultaneously
with the Closing (collectively, the “Holdco Financing Repayment Amount”), as
evidenced by a payoff letter in form and substance reasonably satisfactory to
Agent, the Note Holders and Option Holders, (2) the Existing Holdco Financing
Documents (and all commitments for extension of credit relating thereto) shall
have been (or simultaneously with the Closing shall be) terminated immediately
upon such repayment and (3) the Lenders (as defined in the Existing Holdco
Credit Agreement) shall have released all liens and encumbrances on the
Collateral (as defined in the Existing Holdco Credit Agreement);

 
(I) (1) all principal, interest and all other amounts payable in respect of any
Permitted Refinancing Indebtedness (as defined in the Merger Agreement) shall be
repaid in full prior to or simultaneously with the Closing, as evidenced by a
payoff letter in form and substance reasonably satisfactory to Agent, the Note
 
 
5

--------------------------------------------------------------------------------


 
 
Holders and Option Holders, (2) all documents and instruments evidencing any and
all Permitted Refinancing Indebtedness (as defined in the Merger Agreement) (and
all commitments for extension of credit relating thereto) shall have been (or
simultaneously with the Closing shall be) terminated immediately upon such
repayment and (3) the lenders in respect of all Permitted Refinancing
Indebtedness shall have released all liens and encumbrances on all collateral
securing such Permitted Refinancing Indebtedness (as defined in the Merger
Agreement);
 
(J) there shall be no Indebtedness of Holdco Sub2 or of CEH or any of its
Subsidiaries outstanding as of the Closing other than under or pursuant to (1)
the New TCW/MS Financing Documents (or any Replacement Mezzanine PIK Facility
entered into in lieu thereof in accordance with Section 1(c)(i)), (2) the
Project Financing Documents (in respect of the Project Company), (3) the Trust
Indenture (in respect of LSP Batesville Funding Corporation and LSP Energy
Limited Partnership) and (4) Indebtedness of the Project Company, LSP Batesville
Funding Corporation and LSP Energy Limited Partnership permitted to be incurred
under or pursuant to the agreements set forth in clauses (2) and (3) of this
Section 1(b)(ii)(J).

 
(K) the Closing shall occur on or before the Termination Date (as defined in the
Merger Agreement);

 
(L) all representations and warranties of the CEH Parties and the GSCAC Parties
contained in this Consent (including, without limitation, all representations
and warranties of CEH and the GSCAC Parties contained in the Merger Agreement
and incorporated herein by reference in Section 2(b)(iv) (after giving effect to
any Permitted Changes) and Section 2(d)(iv)) shall be true and correct in all
material respects, it being understood that, for purposes of this
Section 1(b)(ii)(L), the references to “as of the date of this Agreement” in the
lead in to each of Article IV and V of the Merger Agreement, which precede
Sections 4.01 and 5.01, respectively, of the Merger Agreement, shall be
disregarded;

 
(M) Agent, the Note Holders and Option Holders shall have received the executed
legal opinion of Vinson & Elkins LLP, New York counsel to CEH and its
Subsidiaries, dated as of the date of the Closing, substantially in the form
attached as Exhibit E-1 to the New TCW/MS NPA (as defined below), modified as
applicable if a Replacement Mezzanine Facility is entered into in lieu of the
New TCW/MS Financing Documents in accordance with Section 1(c)(i) below;

 
(N) Each Note Holder and Option Holder (or its Designee (as defined below)
pursuant to Section 7(j) below) shall have received a management rights letter
from Holdco Sub or GSCAC (in each case, the applicable issuer of the Equity
Consideration or the Contingent Consideration to such Note Holder or Option
Holder (or its Designee pursuant to Section 7(j) below), in the form attached
hereto as Exhibit C attached hereto; 

 
 
6

--------------------------------------------------------------------------------


 
 
(O) all costs, fees and expenses payable to Agent, the Note Holders and the
Option Holders and their respective counsel arising under, relating to or in
connection with this Consent, the Existing Note Purchase Agreement, the Cash
Settled Options, the other Transaction Documents, the New TCW/MS Financing
Documents, the Merger and the transactions contemplated hereby and thereby
(collectively, the “TCW/MS Expenses”) shall have been paid in full to the extent
an estimate of such TCW/MS Expenses as of the Closing and supporting
documentation shall have been provided in accordance with Section 1(f); 
 
(P) a Person designated by Required Holders shall, as of the Closing, become a
member of the Board of Directors of GSCAC with a term of office that is
scheduled to expire no sooner than the 2011 annual meeting of GSCAC’s
stockholders;
 
(Q) Agent, the Note Holders and the Option Holders shall have received a
certificate from CEH and/or GSCAC certifying as of the date of the Closing that
each of the Specified Conditions have been (or simultaneously with the Closing
shall be) satisfied (for this purpose assuming the satisfaction of Agent, the
Note Holders and/or the Option Holders with any condition stated to be subject
to the satisfaction of the Agent, the Note Holders and/or the Option Holders);

 
(R) there shall not be any Proceeding (as defined in the Merger Agreement)
threatened or filed by any Person (other than any TCW/MS Party ) seeking to
restrain, enjoin or otherwise prohibit, or any Law or order restraining,
enjoining or otherwise prohibiting or making illegal or threatening to restrain,
enjoin or prohibit or make illegal the consummation of the transactions
contemplated by this Consent; and

 
(S) all authorizations, consents, or approvals of, or notices, filings or other
action by, to or with any Governmental Authority, necessary for the consummation
by each TCW/MS Party of the transactions to occur on the Closing Date (as
defined in the Merger Agreement) as contemplated by this Consent and the
Transaction Documents (as defined in the Merger Agreement) to which any TCW/MS
Party is a party shall have been obtained or made, and all waiting periods (and
any extensions thereof) imposed by any Governmental Authority (including without
limitation, the waiting period (and any extensions thereof) prescribed by the
HSR Act (as defined below)) applicable to the consummation by any TCW/MS Party
of the transactions to occur on the Closing Date (as defined in the Merger
Agreement) as contemplated by this Consent and the Transaction Documents (as
defined in the Merger Agreement) to which any TCW/MS Party is a party shall have
expired.
 
For purposes of this Consent, (1) “Existing Holdco Credit Agreement” means that
certain Credit Agreement, dated as of November 30, 2007, among CEH, CEH/La
Paloma I, LLC and Complete Energy Batesville III, LLC, as borrowers, the lenders
from time to time party thereto, JPMorgan
 
 
7

--------------------------------------------------------------------------------


 
 
Chase Bank, N.A., as documentation agent and as syndication agent, and
Wilmington Trust Company, as administrative agent (as amended, restated,
modified or supplemented from time to time); (2) “Existing Holdco Financing
Documents means the “Loan Documents” as defined in the Existing Holdco Credit
Agreement; and (3) “Trust Indenture” means that certain Trust Indenture, dated
as of May 21, 1999, by and among LSP Batesville Funding Corporation, LSP Energy
Limited Partnership and The Bank of New York, as Trustee and Securities
Intermediary, which has been supplemented on or prior to the date hereof by the
First Supplemental Indenture thereto dated as of May 21, 1999, the Second
Supplemental Indenture thereto dated as of May 21, 1999, the Third Supplemental
Indenture thereto dated as of April 11, 2000 and the Fourth Supplemental
Indenture thereto dated as of April 11, 2000.
 
(c) Payoff Transactions.  Subject to the satisfaction or waiver of the Specified
Conditions in accordance with Section 1(b)(ii) above and Section 1(h)(ii) below,
(1) each of Agent, the Note Holders and the Option Holders hereby agrees to
accept at the Closing its pro rata share (as described in the last paragraph of
this Section 1(c)) of the Payoff Consideration in full satisfaction of (i) any
and all Indebtedness and other Obligations owing pursuant to the Existing Notes,
the Existing Note Purchase Agreement and any other Transaction Documents and
(ii) all obligations and liabilities of any Transaction Document Party or any of
their respective Affiliates owing pursuant to the Cash Settled Options
(including, without limitation, any cash settlement amount and any interest
thereon) (all such obligations and liabilities in respect of the Cash Settled
Options, the “Cash Settled Option Obligations”) and (2) GSCAC, Holdco Sub,
Holdco Sub2 and CEH agree to cause the Payoff Consideration to be issued or paid
at the Closing to the Note Holders and the Option Holders (or their respective
Designees pursuant to Section 7(j) below) in accordance with the terms of this
Consent.  As used herein, “Payoff Consideration” means the following
consideration:
 
(i) a cash payment in respect of the Existing Notes in an amount (the “Cash
Payoff Amount”) equal to the lesser of (but in no event to exceed the
outstanding principal amount outstanding in respect of the Existing Notes) (x)
$50 million and (y) the Net Available Cash Amount (as defined below), by wire
transfer of immediately available funds in accordance with the wire instructions
set forth on Schedule 1 hereto; provided, however, that the Cash Payoff Amount
shall be increased by an amount in excess of $50 million, but to not more than
$100 million (the amount of such excess, the “Excess Cash Payment”) (I) with the
net proceeds (other than the Permitted Working Capital Retention Amount (as
defined below)) of a GSCAC Equity Raise, in which case the aggregate principal
amount of the Mezzanine PIK Notes shall be reduced by the Excess Cash Payment on
a dollar-for-dollar basis and (II) with all of the net proceeds of any
Replacement Mezzanine PIK Facility.  As used herein, (w) “Replacement Mezzanine
PIK Facility” means an issuance, in lieu of the Mezzanine PIK Notes, of debt
securities of CEH at the Closing with a principal amount of $50 million (plus
any fees or expenses incurred in connection with such replacement financing) and
otherwise on the same terms and conditions or equal to or more favorable in the
aggregate to CEH and its Subsidiaries than those set forth in the New TCW/MS
Financing Documents, (x) “GSCAC Equity Raise” means the issuance of Equity
Securities (as defined below) of GSCAC at or prior to the Closing with gross
proceeds not to exceed $75 million (provided no such equity issuance shall
result in any adjustment in respect of the Initial GSCAC Warrants (as defined
below) or in respect of the Warrant Shares (as defined below) issuable in
respect
 
 
8

--------------------------------------------------------------------------------


 
 
thereof, in each case, pursuant to Section 11 of the Initial Warrant Agreement
(as defined below)), (y) “Permitted Working Capital Retention Amount” means an
amount equal to $10 million of the net proceeds of any GSCAC Equity Raise, to be
retained for working capital purposes of GSCAC and its Subsidiaries if and only
if the Cash Payoff Amount, before giving effect to such Permitted Working
Capital Retention Amount, is at least $50,000,000) and (z) “Net Available Cash
Amount” means the aggregate amount of all cash and cash equivalents of the GSCAC
Parties and all cash and cash equivalents of CEH and its Subsidiaries contained
in the Designated Accounts (as defined below), in each case, as of the end of
the day immediately preceding the date of the Closing, before giving effect to
the Merger or the payment of the Cash Payoff Amount or any amounts described in
any of clauses (A) through (E) below of this Section 1(c)(i), minus the sum of
the following (to the extent not paid prior to the end of the day immediately
preceding the date of the Closing), without duplication:
 
(A) the Holdco Financing Repayment Amount and the amount required to repay in
full all principal, interest and other amounts payable in respect of any
Permitted Refinancing Indebtedness (as defined in the Merger Agreement);
 
(B) the amount required to repay in full all indebtedness and other obligations
outstanding under the promissory note issued by CEH to Milton L. Scott, in the
original principal amount of $736,460;
 
(C) the Conversion Amount (as defined in the Merger Agreement);
 
(D) the Deferred Underwriting Fees (as defined in the Merger Agreement);
 
(E) the aggregate amount of reasonable out-of-pocket documented third party fees
and expenses that are incurred by any CEH Party or GSCAC Party (or that any CEH
Party or GSCAC Party is required to pay, including the TCW/MS Expenses) in
connection with the Transactions (as defined in the Merger Agreement), including
the investment banking fees and third party accounting, legal and other
professional fees (collectively, the “Transaction Expenses”); and
 
(F) $10,000,000 (provided that the amount set forth in this clause (F) shall be
increased by the Permitted Working Capital Retention Amount from the proceeds of
an Equity Raise prior to the Closing);
 
(ii) the payment in cash of all accrued but unpaid interest in respect of the
Existing Notes from funds on deposit in the Debt Service Reserve Sub Account
(or, if funds in such account are not sufficient, from other sources) by wire
transfer of immediately available funds in accordance with the wire instructions
set forth on Schedule 1 hereto;
 
(iii) in exchange for $50 million (less the Excess Cash Payment, if any) of the
unpaid principal amount of the Existing Notes, the issuance of an aggregate of
$50
 
 
9

--------------------------------------------------------------------------------


 
 
million (less the Excess Cash Payment, if any) of new senior secured promissory
notes of the Surviving Company pursuant to the Note Purchase Agreement among the
Surviving Company (as issuer), Agent and the Note Holders, substantially in the
form attached hereto as Exhibit B (the “New TCW/MS NPA” and, together with the
exhibits, schedules and other definitive documentation relating thereto in
substantially the forms attached as exhibits or schedules to the New TCW/MS NPA
attached hereto (but subject to any Permitted Disclosure Supplement), the “New
TCW/MS Financing Documents,” and the notes issued pursuant thereto to the Note
Holders or their respective Designees pursuant to Section 7(j) below, the
“Mezzanine PIK Notes”); and
 
(iv)   in respect of, and in exchange for, the remaining unpaid principal amount
on the Existing Notes, all Additional Interest accrued but unpaid in respect of
the Existing Notes, the Yield Maintenance Amount due thereon, the Cash Settled
Option Obligations and all other Indebtedness and Obligations outstanding under
the Transaction Documents, the issuance of an aggregate number of shares of
GSCAC Class A Common Stock (as defined below) equal to (the “Equity
Consideration”) the sum of
 
(A)   the result obtained by dividing (x) $150.4 million, plus, to the extent
there exists a Cash Shortfall Amount (as defined below), 100% of the Cash
Shortfall Amount up to 15.78% of the lesser of $9.4 million and the JPM Fee (as
defined in Exhibit F to the Merger Agreement), plus 150% of the Cash Shortfall
Amount to the extent exceeding 15.78% of the lesser of $9.4 million and the JPM
Fee (as defined in Exhibit F to the Merger Agreement), by (y) the Share Price
(as defined in Exhibit F to the Merger Agreement); plus
 
(B)   the result (but not less than zero) obtained by dividing (x) $19.6
million, plus or minus 22.80% of the amount by which the Designated Account Cash
Balance (as defined in Exhibit F to the Merger Agreement) of the Acquisition
Company and the Project Company exceeds or is less, respectively, than $17
million, as the case may be, plus or minus 22.80% of the amount by which the
outstanding Debt (as defined in Exhibit F to the Merger Agreement) of the
Acquisition Company and the Project Company is less than or exceeds,
respectively, $425.4 million, as the case may be, minus 15.78% of the lesser of
$9.4 million and the JPM Fee (as defined in Exhibit F to the Merger Agreement)
by (y) the Share Price (as defined in Exhibit F to the Merger Agreement);
 
provided, however¸ that each Note Holder and each Option Holder shall be
entitled to elect in its sole discretion, by providing written notice to GSCAC
no later than 30 days after the date hereof, to receive from Holdco Sub, in lieu
of the shares of GSCAC Class A Common Stock (as defined below) otherwise payable
by GSCAC to such Note Holder or Option Holder hereunder, (i) a number of shares
of Holdco Class B Common Units (as defined below) equal to such number of shares
of GSCAC Class A Common Stock otherwise payable to such Note Holder or Option
Holder hereunder, (ii) an equal number of shares of GSCAC Class B Common Stock
(as defined below) and (iii) Exchange Rights (as defined below) with respect to
the foregoing into GSCAC Class A Common Stock in accordance with the terms of
the Holdco Sub LLC Agreement (as defined below); and
 
 
10

--------------------------------------------------------------------------------


 
 
(v)   the TCW/MS Contingent Warrants (as defined below); provided, however, that
any Note Holder or Option Holder electing to receive Holdco Class B Common
Units, GSCAC Class B Common Stock and Exchange Rights in accordance with
Section 1(c)(iv) shall be entitled to receive in lieu thereof an equivalent
number of Holdco Class C Common Units (as defined below) and Holdco Class D
Common Units (as defined below) (the consideration payable pursuant to this
Section 1(c)(v), the “Contingent Consideration”).
 
The Payoff Consideration (other than the Equity Consideration and the Contingent
Consideration) shall be paid to the Note Holders in accordance with Section 3.6A
of the Existing Note Purchase Agreement.  The Equity Consideration and the
Contingent Consideration shall be paid to the Note Holders and Option Holders
(or their respective Designees pursuant to Section 7(j) below) in accordance
with Schedule 4 hereto.  Any Note Holder and any Option Holder may specify by
written notice to the GSCAC Parties a Designee to receive the Equity
Consideration or Contingent Consideration payable to it in accordance with the
procedures in Section 1(l) below.  The transactions described in clauses (i)
through (v) of this Section 1(c) (including the provisos thereto) are
collectively referred to herein as the “Payoff Transactions.”  As used herein,
(I) “Cash Shortfall Amount” means the amount by which the Net Available Cash
Amount is less than $50 million; (II) each of “GSCAC Class A Common Stock”,
“GSCAC Class B Common Stock,” “Holdco Class B Common Units,” “Holdco Class C
Common Units,” “Holdco Class D Common Units,” “Equity Securities,” “Exchange
Rights,” “Holdco Sub LLC Agreement,” “Initial GSCAC Warrants” and “Designated
Accounts” shall have the meaning ascribed to such term in the Merger Agreement;
(III) “TCW/MS Contingent Warrants” means 798,000 $14.50 Warrants (as defined in
the Form of TCW/MS Contingent Warrant Agreement attached hereto as Exhibit E and
as Exhibit I to the Merger Agreement attached hereto) and 798,000 $15.50
Warrants (as defined in the Form of TCW/MS Contingent Warrants attached hereto
as Exhibit E), in each case, to purchase shares of GSCAC Class A Common Stock
upon the terms, and subject to the conditions, set forth in the Form of TCW/MS
Contingent Warrant Agreement attached hereto as Exhibit E and as Exhibit I to
the Merger Agreement attached hereto; (IV) “Initial Warrant Agreement” means
that certain Warrant Agreement, dated as of June 25, 2007, between GSCAC and
American Stock Transfer & Trust Company (as Warrant Agent); and (V) “Warrant
Shares” has the meaning ascribed to such term in the Initial Warrant Agreement.
 
(d) Adjustments to Payoff Consideration.  (i) The number of shares of GSCAC
Class A Common Stock, Holdco Class B Common Units, Holdco Class C Common Units,
Holdco Class D Common Units, TCW/MS Contingent Warrants and shares of GSCAC
Class B Common Stock and/or shares of GSCAC Class A Common Stock issuable
pursuant to the Exchange Rights that the Note Holders and Option Holders (or
their respective Designees pursuant to Section 7(j) below) are entitled to
receive pursuant to Section 1(c), (ii) the definition of Share Price (as defined
in Exhibit F to the Merger Agreement) and (iii) any dollar amounts set forth in
the documents relating to the Contingent Consideration shall, in the case of
clauses (i), (ii) and (iii) of this Section 1(d), be equitably adjusted to
reflect appropriately the effect of any stock split, reverse stock split, stock
dividend (including any dividend or distribution of securities convertible into
GSCAC Class A Common Stock, GSCAC Class B Common Stock, Holdco Class B Common
Units, Holdco Class C Common Units, Holdco Class D Common Units or TCW/MS
Contingent Warrants), reorganization, recapitalization, reclassification,
combination,
 
 
11

--------------------------------------------------------------------------------


 
 
exchange of shares or other like change with respect to the GSCAC Class A Common
Stock, GSCAC Class B Common Stock or Holdco Class B Common Units, Holdco Class C
Common Units, Holdco Class D Common Units or TCW/MS Contingent Warrants
occurring on or after the date hereof and prior to the Closing.
 
(e) Fractional Shares.  No fraction of a Holdco Class B Common Unit, Holdco
Class C Common Unit, Holdco Class D Common Unit or fraction of a share of GSCAC
Class A Common Stock or GSCAC Class B Common Stock will be issued as part of the
Payoff Consideration and none of the TCW/MS Contingent Warrants shall entitle
the holder thereof to purchase any fraction of a share of GSCAC Class A Common
Stock.  Instead, each Note Holder or Option Holder (or their respective
Designees pursuant to Section 7(j) below or any transferees of the Contingent
Consideration) that would otherwise be entitled to receive a fraction of a
Holdco Class B Common Unit, Holdco Class C Common Unit, Holdco Class D Common
Unit or fraction of a share of GSCAC Class A Common Stock or GSCAC Class B
Common Stock shall be permitted to aggregate all fractional Holdco Class B
Common Units, Holdco Class C Common Units, Holdco Class D Common Units or
fractions of a share of GSCAC Class A Common Stock and GSCAC Class B Common
Stock that otherwise would be received by such Note Holder or Option Holder (or
such Designee pursuant to Section 7(j) below or transferee of the Contingent
Consideration), as the case may be, and any resulting fractional shares or units
shall be rounded to the nearest whole number, and the number of shares of GSCAC
Class A Common Stock issuable upon exercise of each TCW/MS Contingent Warrant
shall be rounded to the nearest whole number.
 
(f) Pre-Closing Statement.  CEH shall deliver to Agent not less than five
Business Days’ notice of the anticipated date of the Closing (the “Closing
Notice”), and following receipt of the Closing Notice, Agent hereby agrees to
deliver not later than two Business Days prior to the Closing a statement
evidencing the amount of accrued but unpaid interest as of the anticipated date
of the Closing (together with any applicable per diem), and an estimate of the
TCW/MS Expenses as of the date of the Closing; provided that if CEH delivers
such a Closing Notice and thereafter delivers written notice to Agent that the
Closing is delayed beyond the anticipated date of the Closing set forth therein,
Agent agrees promptly to confirm the amounts specified therein and/or provide
revised amounts in writing to CEH.
 
(g) Additional Agreements of Agent, Note Holders and Options Holders.  Agent and
each Note Holder and Option Holder hereby agree that, upon the delivery of the
TCW/MS Closing Acknowledgment to CEH and GSCAC in accordance with Section
1(h)(ii) below and the delivery of the Payoff Consideration as provided herein:
 
(i) all Indebtedness and other Obligations under the Existing Notes, the
Existing Note Purchase Agreement or any other Transaction Document and all Cash
Settled Option Obligations shall be deemed paid or discharged in full;
 
(ii) any and all Liens granted by a Transaction Document Party to secure the
Obligations and Cash Settled Option Obligations shall automatically be
terminated and released and be of no further force and effect without any
further action on the part of Agent, the Note Holders or any other Person; and
 
 
12

--------------------------------------------------------------------------------


 
 
(iii) the Existing Note Purchase Agreement and each of the other Transaction
Documents (including the Cash Settled Options) shall automatically be terminated
and of no further force and effect without any further action on the part of
Agent, the Note Holders or the Option Holders;
 
provided that none of the foregoing in clauses (i), (ii) and (iii) of this
Section 1(g) shall constitute a release or termination of (x) any rights of, or
obligations owing to, Agent, any Note Holder, any Option Holder or any of their
respective Affiliates under or relating to the Consent or any document entered
into in connection with the Payoff Consideration (including, without limitation,
the New TCW/MS Financing Documents and the Additional Agreements), (y) any Liens
for the benefit of Agent or any Note Holder with respect to any Collateral (as
defined in the New TCW/MS NPA), or (z) any indemnification obligations under the
Transaction Documents which are not then due and payable, which shall survive
until extinguished in accordance with their terms.
 
(h) Additional Closing Documents.  
 
(i) At the Closing, upon the delivery of the TCW/MS Closing Acknowledgment to
CEH and GSCAC in accordance with Section 1(h)(ii) below and the delivery of the
Payoff Consideration as provided herein, Agent and each Note Holder and Option
Holder (as applicable) shall:
 
(A) deliver to GSCAC and CEH, at Issuer’s and the Surviving Company’s sole cost
and expense:
 
(1) UCC-3 termination statements with respect to the UCC-1 financing statements
set forth on Schedule 5 hereto (and Agent and the Note Holders shall be deemed
to authorize following the delivery of the TCW/MS Closing Acknowledgment the
Transaction Document Parties or their designees to file such UCC-3 termination
statements on behalf of Agent and the Note Holders);
 
(2) all Existing Notes issued to such Note Holder pursuant to the Existing Note
Purchase Agreement, as set forth on Schedule 2 hereto (or affidavits of loss
with respect thereto, in form and substance reasonably acceptable to GSCAC and
CEH), marked “Paid in Full”;
 
(3) all Options issued to such Option Holder pursuant to the Cash Settled
Options, as set forth on Schedule 3 hereto (or affidavits of loss with respect
thereto);
 
(4) the original Limited Sponsor Guaranty executed by CEH in connection with the
Existing Note Purchase Agreement (or an affidavit of loss with respect thereto);
 
(5) the original Manager Guaranty executed by Manager in connection with the
Existing Note Purchase Agreement (or an affidavit of loss with respect thereto);
 
 
13

--------------------------------------------------------------------------------


 
 
(6) and each original certificate set forth on Schedule 6 hereto (or an
affidavit of loss with respect thereto, in form and substance reasonably
acceptable to GSCAC and CEH); and
 
(7) a letter addressed to the Account Bank terminating the Account Agreement.
 
(B) to the extent a Note Holder or Option Holder (or its Designee pursuant to
Section 7(j) below) is receiving Equity Consideration or Contingent
Consideration comprised of Holdco Class B Common Units, Holdco Class C Common
Units and/or Holdco Class D Common Units, such Note Holder or Option Holder (or
its Designee pursuant to Section 7(j) below) shall execute and deliver (1) a
Joinder to the Holdco Sub LLC Agreement, in the form attached hereto as Exhibit
B to the Merger Agreement (or otherwise in form and substance reasonably
satisfactory to the Note Holders and Option Holders) and (2) a Regulatory
Certificate (as defined in the Holdco Sub LLC Agreement) in the form attached as
Exhibit C to the Holdco Sub LLC Agreement (in the form attached hereto as
Exhibit B to the Merger Agreement);
 


 
(C) execute and deliver a Joinder to the Registration Rights Agreement, in the
form attached hereto as Exhibit G to the Merger Agreement (or otherwise in form
and substance reasonably satisfactory to the Note Holders and Option Holders);
and
 


 
(D) execute and deliver such other documents and instruments, and take such
other actions (at the expense of Issuer and the Surviving Company), in each case
as are required under Law and reasonably requested by Issuer, GSCAC or CEH to
release any remaining Liens on the Collateral (as defined in the Existing Note
Purchase Agreement) securing the Obligations; provided that none of the
foregoing shall constitute or require a release or termination of any Liens for
the benefit of Agent or any Note Holder with respect to any Collateral (as
defined in the New TCW/MS NPA).
 
(ii) TCW/MS Closing Acknowledgment.  Upon the determination by Agent, the Note
Holders and Option Holders in good faith at the Closing that (1) the conditions
to closing set forth in the New TCW/MS Financing Documents have been satisfied
or waived in accordance with terms of the New TCW/MS NPA and (2) the Specified
Conditions have been satisfied or waived in accordance with the terms of this
Consent, Agent (at the direction of the Note Holders and Option Holders), the
Note Holders and Option Holders agree to deliver to CEH and GSCAC an
acknowledgment in writing that all such conditions and Specified Conditions have
been satisfied or waived (the “TCW/MS Closing Acknowledgment”).  To the extent
that any such condition is not satisfied, the delivery of the TCW/MS Closing
Acknowledgement by the TCW/MS Parties to CEH and GSCAC shall be deemed to
constitute a written waiver of each such condition; provided, however, such
deemed waiver shall be solely for purposes of the Closing and in no event shall
the delivery of the TCW/MS Closing Acknowledgment be deemed or construed as a
waiver of (1) any breach of any representation, warranty,
 
 
14

--------------------------------------------------------------------------------


 
 
covenant or agreement that by the terms of this Consent survives the Closing,
(2) any breach of any representation, warranty, covenant or agreement in the New
TCW/MS Financing Documents, (3) any knowingly or intentionally false
certification by any CEH Party or any GSCAC Party pursuant to Section
1(b)(ii)(Q), or (4) any failure of any certification by any Note Document Party
(as defined in the New TCW/MS NPA) in connection with the closing under the New
TCW/MS Financing Documents to be true and correct.
 
(i) Acknowledgement if Payoff Consideration is Voided or Rescinded.  Each of CEH
and Issuer acknowledges and agrees that the Obligations and liabilities of
Issuer and the other Transaction Document Parties under the Existing Note
Purchase Agreement and the other Transaction Documents shall be reinstated with
full force and effect if, at any time on or after the date of the Closing, all
or any portion of the Payoff Consideration is voided or rescinded or otherwise
must be returned by Note Holders or Option Holders (or any of their respective
Designees pursuant to Section 7(j) below) to Issuer, CEH, the Surviving Company,
GSCAC, Holdco Sub, Holdco Sub2 or any of their respective Affiliates upon the
insolvency, bankruptcy, reorganization or otherwise of Issuer, CEH, the
Surviving Company, GSCAC, Holdco Sub, Holdco Sub2 or any of their respective
Affiliates, all as though such payment or issuance of the Payoff Consideration
had not been made or the Payoff Transactions had not been consummated.
 
(j) Release to be Effective at the Closing.  Effective upon the delivery of the
TCW/MS Closing Acknowledgment to CEH and GSCAC in accordance with Section
1(h)(ii) below and the delivery of the Payoff Consideration as provided herein,
Issuer and each CEH Party, each for itself and on behalf of its successors and
assigns, hereby irrevocably releases and forever discharges Agent, each Note
Holder and each Option Holder and their respective past and present officers,
directors, employees, agents and equityholders, and each of their respective
successors and assigns, of and from any and all claims, causes of action,
liabilities, losses, costs, damages, penalties, charges, expenses and all other
forms of liability or obligation whatsoever, in law or equity, whether asserted
or unasserted, known or unknown, foreseen or unforeseen, matured or unmatured,
fixed or contingent, arising prior to the Closing for, upon or by reason of any
matter or cause arising under, or relating to, any Transaction Document Party,
any Subject Company or any Subsidiary of any of the foregoing, the Existing
Notes, the Existing Note Purchase Agreement, the Cash Settled Options or any
other Transaction Document, other than any rights of the CEH Parties under this
Consent, the New TCW/MS Financing Documents and the other Transaction Documents
(as defined in the Merger Agreement) to which a TCW/MS Party is a party.  Each
Party expressly acknowledges that the release contained herein applies to all
claims, causes of action, liabilities, losses, costs, damages, penalties,
charges, expenses and all other forms of liability or obligation released
hereunder (collectively, the “Released Claims”), whether such Released Claims
are known or unknown, and include Released Claims which if known by the
releasing party might materially affect its decision to effect the transactions
contemplated by this Consent.  Each Party has considered and taken into account
the possible existence of such Released Claims in determining to execute and
deliver this Consent.  Without limiting the generality of the foregoing, each
Party expressly waives any and all rights conferred upon it by any statute or
rule of law that provides that a release does not extend to claims which the
releasing party does not know or suspect to exist in its favor at the time of
executing the release, which if known by the releasing party would have
materially affected the releasing
 
 
15

--------------------------------------------------------------------------------


 
 
party’s decision to grant such release.  This Consent constitutes a complete
defense of any and all Released Claims.
 
(k) Limitation on Consent.  This Consent shall be limited precisely as
written.  No Party is committing or offering any similar consent or agreement
(including any agreement regarding the application of proceeds) in respect of
any other transaction (even if substantially the same as the transaction
contemplated by the Merger Agreement), and each Party expressly acknowledges
that there is no such commitment or offering.  Nothing in this Consent shall be
deemed to constitute any agreement, commitment or offer by Agent, any Note
Holder or any Option Holder to refrain from enforcing any rights or exercising
any remedies available under the Existing Note Purchase Agreement, the Cash
Settled Options or any other Transaction Document or any instrument or agreement
referred to therein (except, subject to the satisfaction of the terms and
conditions set forth in this Consent, with respect to an Event of Default (or
Potential Event of Default) to the extent solely arising from the occurrence of
a Change of Control as a result of the consummation of the Merger in accordance
with the terms of the Merger Agreement, subject to any Permitted Changes).  For
the avoidance of doubt, Agent shall have the right, at the direction of Required
Holders to terminate this Consent upon the occurrence of an Event of Default
(other than as specified in the parenthetical at the end of the immediately
prior sentence) and the acceleration of the Obligations as a result of such
Event of Default.
 
(l) Abstention from Sale or Transfer.  Each of Agent, the Note Holders and the
Option Holders hereby agrees that prior to earlier of the date when this Consent
is terminated in accordance with the terms hereof and the date when the Merger
Agreement is terminated in accordance with its terms, it will not sell, pledge,
transfer or cause to be sold, pledged, or transferred any Existing Note or Cash
Settled Option, other than to an existing Note Holder or Option Holder (as the
case may be) or to any Permitted Transferee who shall execute a joinder to this
Consent agreeing to be bound (and cause its successors in interest to be bound)
by the terms and conditions of this Consent, including Section 4, and make the
representations and warranties in Section 2(e), in which case the transferor
Note Holder or Option Holder (as the case may be) shall be released from any and
all obligations hereunder to the extent of its assigned interest.  If any such
permitted transfer occurs, or if any Note Holder or Option Holder shall
designate any other Person to receive any portion of its Payoff Consideration as
permitted by Section 7(j) below, Agent agrees to amend Schedules 1, 2, 3 and 4
to this Consent to reflect the proper allocation of the Payoff Consideration,
payment or delivery instructions and other information after giving effect to
such transfer or such designations, and to deliver a copy of such amended
Schedules to the Issuer, CEH and GSCAC, and the Agent, Note Holders and Option
Holders acknowledge and agree that Issuer, CEH and GSCAC may rely on such
amended Schedules.
 
Section 2.  Representations And Warranties
 
(a) Issuer.  Issuer hereby represents and warrants to the other Parties that:
 
(i) Authority.  Issuer has all requisite limited liability company power and
authority to enter into this Consent and to carry out the transactions
contemplated hereby and to perform its obligations hereunder.  The execution and
delivery by Issuer of this Consent, the performance by Issuer of its obligations
hereunder and the consummation of
 
 
16

--------------------------------------------------------------------------------


 
 
all of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of Issuer.
 
(ii) No Conflict.  The execution and delivery by Issuer of this Consent, the
performance by Issuer of its obligations hereunder and the consummation of the
transactions contemplated hereby, do not and will not (A) violate any provision
of any Law applicable to Issuer or any other Subject Company, the Organizational
Documents of Issuer or any other Subject Company or any order, judgment or
decree of any Governmental Authority binding on Issuer or any other Subject
Company or (B) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Issuer or any other Subject Company.
 
(iii) Validity; Enforceability.  This Consent is the legally valid and binding
obligation of Issuer, enforceable against Issuer in accordance with its terms,
except (A) as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
and (B) as the remedy of specific performance and injunctive or other forms of
equitable relief may be subject to equitable defenses and the discretion of the
court before which any proceeding may be brought.
 
(iv) No Default.  As of the date hereof, no Event of Default or Potential Event
of Default has occurred and is continuing.  
 
(b) CEH.  CEH represents and warrants to the other Parties that:
 
(i) Authority.  CEH has all requisite limited liability company power and
authority to enter into this Consent and to carry out the transactions
contemplated hereby and to perform its obligations hereunder.  The execution and
delivery by it of this Consent, the performance by it of its obligations
hereunder and the consummation of all of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of it.
 
(ii) No Conflict.  The execution and delivery by it of this Consent, the
performance by it of its obligations hereunder and the consummation of the
transactions contemplated hereby, do not and will not (A) violate any provision
of any Law applicable to it, the Organizational Documents of CEH or any order,
judgment or decree of any Governmental Authority binding on it or (B) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of it.
 
(iii) Validity; Enforceability.  This Consent is the legally valid and binding
obligation of it, enforceable against it in accordance with its terms, except
(A) as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally and (B) as the
remedy of specific performance and injunctive or other forms of equitable relief
may be subject to equitable defenses and the discretion of the court before
which any proceeding may be brought.
 
(iv) Merger Agreement.  Each of the representations and warranties contained in
Article IV of the Merger Agreement (including any defined term referenced
therein
 
 
17

--------------------------------------------------------------------------------


 
 
and schedule thereto) is hereby incorporated by reference (as and to the extent
modified by any Permitted Changes) as if stated in full herein and shall be
deemed made herein by CEH for the benefit of Agent, each Note Holder and each
Option Holder.
 
(v) Project Financing Documents.  The Merger, the Transactions (as defined in
the Merger Agreement) and the transactions contemplated thereby and hereby do
not constitute a Change of Control (as such term is defined in any of the
Project Financing Documents or the Trust Indenture) and do not otherwise give
rise to any obligation to repay or prepay, or to offer to repay or prepay, the
Indebtedness outstanding under any of the Project Financing Documents, the Trust
Indenture or any other Indebtedness, in each case, other than under the Existing
Note Purchase Agreement and the Transaction Documents.
 
(vi) ERISA.  Neither CEH nor any of its affiliates (within the meaning of
Section 407(D)(7) of ERISA is a participating employer in, or otherwise a party
in interest (within the meaning of Section 3(14) of ERISA) with respect to, The
Boilermaker-Blacksmith National Pension Trust.
 
(c) CEH Members.  Each CEH Member hereby severally (but not jointly and
severally) represents and warrants (as to itself only) to the other Parties
that:
 
(i) Authority.  Such CEH Holder has the legal capacity to enter into this
Consent and to carry out the transactions contemplated hereby and to perform its
obligations hereunder.  The execution and delivery by it of this Consent, the
performance by it of its obligations hereunder and the consummation of all of
the transactions contemplated hereby have been duly authorized by all necessary
action on the part of such CEH Member.
 
(ii) No Conflict.  The execution and delivery by such CEH Member of this
Consent, the performance by it of its obligations hereunder and the consummation
of the transactions contemplated hereby, do not and will not (A) violate any
provision of any Law applicable to it, its Organizational Documents (if such
Person is other than a natural person) or any order, judgment or decree of any
Governmental Authority binding on it or (B) conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of such CEH Member.
 
(iii) Validity; Enforceability.  This Consent is the legally valid and binding
obligation of it, enforceable against it in accordance with its terms, except
(A) as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally and (B) as the
remedy of specific performance and injunctive or other forms of equitable relief
may be subject to equitable defenses and the discretion of the court before
which any proceeding may be brought.
 
(iv) Distributions.  From and after the date hereof through and including the
Closing Date, neither it nor its Affiliates (other than CEH and its
Subsidiaries) is receiving, nor will any such Person receive, any payments or
distributions (whether in cash or in kind), other than in respect of the CEH
Merger Consideration (as defined in the
 
 
18

--------------------------------------------------------------------------------


 
 
Merger Agreement) (which shall in no event include cash) and compensation and
benefits in respect of employment in the ordinary course of business consistent
with past practice.  
 
(d) GSCAC Parties.  The GSCAC Parties each hereby jointly and severally
represents and warrants to the other Parties that:
 
(i) Authority.  Such GSCAC Party has all requisite corporate or limited
liability company power and authority to enter into this Consent and to perform
its obligations hereunder.  The execution and delivery by such GSCAC Party of
this Consent, the performance by such GSCAC Party of its obligations hereunder
and the consummation of all of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of such GSCAC Party.
 
(ii) No Conflict.  The execution and delivery by such GSCAC Party of this
Consent, the performance by such GSCAC Party of its obligations hereunder and
the consummation of the transactions contemplated hereby, do not and will not
(A) violate any provision of any Law applicable to such GSCAC Party, its
Organizational Documents or any order, judgment or decree of any Governmental
Authority binding on such GSCAC Party or (B) conflict with, result in a breach
of or constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of such GSCAC Party.
 
(iii) Validity; Enforceability.  This Consent is the legally valid and binding
obligation of such GSCAC Party, enforceable against such GSCAC Party in
accordance with its terms, except (A) as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally and (B) as the remedy of specific performance and
injunctive or other forms of equitable relief may be subject to equitable
defenses and the discretion of the court before which any proceeding may be
brought.
 
(iv) Merger Agreement.  Each of the representations and warranties contained in
Sections 5.01, 5.02. 5.03, 5.07, 5.08 (without giving effect to item numbered 2
on Schedule 5.08(b) of the GSCAC Disclosure Schedules to the Merger Agreement,
except in connection with a GSCAC Equity Raise in accordance with Section
1(c)(i) above), 5.19 and 5.20 of the Merger Agreement (including any defined
term referenced therein and schedule thereto) is hereby incorporated by
reference as if stated in full herein and shall be deemed made herein by the
GSCAC Parties for the benefit of Agent, each Note Holder and each Option
Holder.  As of the Closing, the representations and warranties contained in
Section 5.08 of the Merger Agreement as incorporated herein by reference as
described above shall be deemed to be made as of the Closing without reference
to the “as of the date this Agreement” included in the lead in to Article V of
the Merger Agreement, which precedes Section 5.01 of the Merger Agreement and
without giving effect to item numbered 2 on Schedule 5.08(b) of the GSCAC
Disclosure Schedules to the Merger Agreement, except in connection with a GSCAC
Equity Raise in accordance with Section 1(c)(i) above.
 
 
19

--------------------------------------------------------------------------------


 
 
(v) Validity of Securities.  At the Closing, the GSCAC Class A Common Stock, the
GSCAC Class B Common Stock, the Holdco Class B Common Units, the Holdco Class C
Common Units, the Holdco Class D Common Units and the TCW/MS Contingent Warrants
to be issued pursuant to this Consent, and upon issuance (i) the GSCAC Class A
Common Stock to be issued pursuant to the Exchange Rights, (ii) the GSCAC Class
B Common Stock and Holdco Class B Common Units to be issued upon conversion of
the Holdco Class C Common Units and Holdco Class D Common Units and (iii) the
GSCAC Class A Common Stock to be issued upon exercise of the TCW/MS Contingent
Warrants will be duly authorized, validly issued, fully paid, non-assessable,
free and clear of all Liens and not issued in violation of or subject to any
preemptive right (except as set forth in the Transaction Documents, as defined
in the Merger Agreement).
 
(vi) ERISA.  No GSCAC Party nor any of its affiliates (within the meaning of
Section 407(D)(7) of ERISA is a participating employer in, or otherwise a party
in interest (within the meaning of Section 3(14) of ERISA) with respect to, The
Boilermaker-Blacksmith National Pension Trust.  
 
(e) TCW/MS Parties.  Each TCW/MS Party severally (but not jointly and severally)
represents and warrants (as to itself only) to the other Parties that:
 
(i) Authority.  Such TCW/MS Party has all requisite power and authority to enter
into this Consent and to perform its obligations hereunder.  The execution and
delivery by such TCW/MS Party of this Consent, the performance by such TCW/MS
Party of its obligations hereunder and the consummation of all of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of such TCW/MS Party.
 
(ii) No Conflict.  The execution and delivery by such TCW/MS Party of this
Consent, the performance by such TCW/MS Party of its obligations hereunder and
the consummation of the transactions contemplated hereby, do not and will not
(A) violate any provision of any Law applicable to such TCW/MS Party, its
Organizational Documents or any order, judgment or decree of any Governmental
Authority binding on such TCW/MS Party or (B) conflict with, result in a breach
of or constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of such TCW/MS Party.
 
(iii) Validity; Enforceability.  This Consent is the legally valid and binding
obligation of such TCW/MS Party, enforceable against such TCW/MS Party in
accordance with its terms, except (A) as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally and (B) as the remedy of specific performance and
injunctive or other forms of equitable relief may be subject to equitable
defenses and the discretion of the court before which any proceeding may be
brought.
 
(iv) Ownership of Existing Notes.  As of the date hereof, such TCW/MS Party (A)
holds all Existing Notes issued to it pursuant to the Existing Note Purchase
Agreement or otherwise acquired by it, in each case, as described on Schedule 2
hereto,
 
 
20

--------------------------------------------------------------------------------


 
 
and (B) has not sold, assigned, pledged or otherwise transferred any such
Existing Notes or any portion thereof issued to it or acquired by it.
 
(v) Ownership of Cash Settled Options.  As of the date hereof, such TCW/MS Party
(A) holds all Options issued to it pursuant to the Cash Settled Options or
otherwise acquired by it, in each case, as described on Schedule 3 hereto, and
(B) has not sold, assigned, pledged or otherwise transferred any such Options,
Cash Settled Options or any portion thereof issued to it or acquired by it.
 
(vi) Purchase for Investment.  Such TCW/MS Party (or its Designee pursuant
to Section 7(j) below) is acquiring the Equity Consideration and the Contingent
Consideration (collectively, the “TCW/MS Equity Securities”) solely for its own
account, for investment purposes, and not with a view to or in connection with
the resale or other distribution of the TCW/MS Equity Securities, without
prejudice, however, to the rights of such TCW/MS Party to transfer or otherwise
dispose of its TCW/MS Equity Securities;
 
(vii) TCW/MS Equity Securities.  Such TCW/MS Party understands that (A) the
TCW/MS Equity Securities (1) have not been registered under the Securities Act
or under any state securities Laws or “blue sky” Laws, (2) will be issued in
reliance upon an exemption from the registration and prospectus delivery
requirements of the Securities Act pursuant to Section 4(2) and/or Regulation D
thereunder, (3) will be issued in reliance upon exemptions from the registration
and prospectus delivery requirements of state securities or “blue sky” Laws
which relate to private offerings and (4) are subject to restrictions on
transferability and resale as set forth in this Consent and (B) such Person may
therefore be required to bear the economic risk of investment in its  TCW/MS
Equity Securities indefinitely unless a subsequent transfer thereof is either
registered under the Securities Act and applicable state securities or “blue
sky” Laws or is exempt therefrom; and
 
(viii) Accredited Investor; Full Information.  Such TCW/MS Party is an
accredited investor within the meaning of Rule 501 under the Securities Act, has
the knowledge, skill and experience in financial, business and investment
matters relating to an acquisition of interests similar to the TCW/MS Equity
Securities and is capable of evaluating the merits and risks of such investment
and protecting such Person’s interest in connection with the acquisition of the
TCW/MS Equity Securities.  Such TCW/MS Party understands that the acquisition of
the TCW/MS Equity Securities is a speculative investment and involves
substantial risks and that such Person could lose its entire investment in the
TCW/MS Equity Securities.  Such TCW/MS Party (A) has received all information
that such Person deems necessary to make an informed investment decision with
respect to an investment in GSCAC and Holdco Sub, as applicable and (B) has had
the opportunity to make such investigation as such Person desires pertaining to
GSCAC and Holdco Sub, as applicable, and an investment therein and to verify any
information furnished to such Person.  To the extent deemed necessary by such
Person, it has retained, at its own expense, and has relied upon appropriate
professional advice regarding the investment, tax and legal merits and
consequences of purchasing and owning the TCW/MS Equity Securities.  Such TCW/MS
Party has the ability to bear the
 
 
21

--------------------------------------------------------------------------------


 
 
economic risks of its investment in GSCAC and Holdco Sub, as applicable,
including a complete loss of the investment, and such Person has no need for
liquidity in such investment.
 
Section 3. Conditions Precedent.  This Consent shall become effective as of the
date above written, if, and only if, Agent has received copies of duly executed
signature pages to this Consent from each Party.
 
Section 4. Covenants.
 
(a) Notices.  CEH agrees to provide to the TCW/MS Parties a copy of all notices
delivered or received by it pursuant to the Merger Agreement promptly (and in
any event within five Business Days) after its delivery or receipt of any such
notice pursuant to the Merger Agreement.  If any notice shall be given or
received pursuant to Section 6.18(b) of the Merger Agreement and CEH and/or
GSCAC have not delivered to the TCW/MS Parties notice of such Permitted Changes
as may be necessary to remedy the failure of the applicable closing conditions
in the Merger Agreement within five Business Days after CEH provides such notice
to the TCW/MS Parties, each TCW/MS Party shall have the right to terminate this
Consent at any time prior to Closing by delivering written notice of such
termination to the other Parties.
 
(b) Distributions.  From and after the date hereof through and including the
date of the Closing, CEH shall not, and shall not cause to be made to the
holders of CEH Units (as defined in the Merger Agreement), and no CEH Member or
its Affiliates (other than CEH and its Subsidiaries) shall receive, any payment
or distribution (whether in cash or in kind (other than CEH Units (as defined in
the Merger Agreement) to be cancelled in connection with the Merger in
accordance with the Merger Agreement), other than in respect of the CEH Merger
Consideration (as defined in the Merger Agreement) (which shall in no event
include cash) and compensation and benefits in respect of employment in the
ordinary course of business consistent with past practice.
 
(c) Calculation of Payoff Consideration.  Each of the CEH Parties and the GSCAC
Parties agrees to provide the TCW/MS Parties with reasonable access to their
respective books, records and employees as is reasonably requested in connection
with the calculation of the CEH Group Merger Consideration (as defined in the
Merger Agreement), all amounts specified on Exhibit F to the Merger Agreement,
the Payoff Consideration, the LP Minority Exchange Consideration (as defined in
the Merger Agreement), the Fulcrum Exchange Consideration (as defined in the
Merger Agreement).  Following the close of business on the second day preceding
the Closing Date, CEH shall in good faith determine its estimate, as of the end
of the day immediately preceding the anticipated Closing Date, of each of the
Designated Account Cash Balances (as defined in the Merger Agreement) and Debt
(as defined in the Merger Agreement) amounts specified on Exhibit F to the
Merger Agreement and shall provide the TCW/MS Parties and GSCAC with written
notice of such estimates and reasonable evidence (such as bank statements) to
support such estimates.  To the extent such estimates have been prepared in good
faith and are supported by reasonable evidence provided to the TCW/MS Parties
and GSCAC, such estimates shall be used to calculate the CEH Group Merger
Consideration, all other amounts specified on Exhibit F to the Merger Agreement,
the Payoff Consideration, the LP Minority Exchange Consideration and the Fulcrum
Exchange Consideration.
 
 
22

--------------------------------------------------------------------------------


 
 
(d) Proxy Statement.  GSCAC agrees to furnish a draft of the preliminary Proxy
Statement (as defined in the Merger Agreement) to the TCW/MS Parties reasonably
in advance of its filing with the SEC so as to give the TCW/MS Parties and their
legal counsel a reasonable opportunity to review such draft prior to such
filing, and agrees to consult with the TCW/MS Parties and their legal counsel to
discuss changes suggested by the TCW/MS Parties in connection therewith.  GSCAC
agrees to promptly notify the TCW/MS Parties of the receipt of any comments of
the SEC staff with respect to the preliminary Proxy Statement (as defined in the
Merger Agreement) and of any requests by the SEC or its staff for any amendment
or supplement thereto or for additional information and promptly to provide the
TCW/MS Parties with a copy of each amendment or supplement to each of the
preliminary and the definitive Proxy Statement (as defined in the Merger
Agreement).  GSCAC further agrees to provide drafts of the Other Filings (as
defined in the Merger Agreement) to the TCW/MS Parties reasonably in advance of
such filings with, or submissions to, the applicable Governmental Authorities so
as to give the TCW/MS Parties and their legal counsel a reasonable opportunity
to review such drafts of the Other Filings (as defined in the Merger Agreement)
prior to such filings or submissions, and agrees to consult with the TCW/MS
Parties and their legal counsel in connection with such filings and submissions
and promptly to provide the TCW/MS Parties with a copy of each amendment or
supplement to such Other Filings (as defined in the Merger Agreement).
 
(e) Lock-Up.  Each Note Holder and Option Holder (other than Morgan Stanley &
Co. Incorporated) agrees that it will not, until after the date that is 180 days
after the Closing Date (as defined in the Merger Agreement):  (i) offer, pledge,
announce any intention to sell, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of GSCAC Class A Common Stock, any shares of GSCAC Class
B Common Stock or any Holdco Class B Common Units, in each case, issued to such
Note Holder or Option Holder (or their respective Designees pursuant to Section
7(j) below), as the case may be, in connection with the Payoff Consideration or
(ii) enter into any swap or other agreement that transfers, in whole or in part,
any of the economic consequences of ownership of any such securities, whether
any such transaction described in clause (i) or (ii) of this Section 4(e) is to
be settled by delivery of any such securities, cash or otherwise; provided,
however, that none of the foregoing shall restrict (A) any transfer to any
Designee (as defined in Section 7(j) below), (B) the exchange of any shares of
GSCAC Class B Common Stock and Holdco Class B Units into GSCAC Class A Common
Stock pursuant to an exercise of the Exchange Rights, (C) any exercise of the
TCW/MS Contingent Warrants or (D) any reclassification of Holdco Class C Common
Units or Holdco Class D Common Units into Holdco Class B Common Units in
accordance with the terms of the Holdco Sub LLC Agreement.  Notwithstanding the
foregoing and anything to the contrary contained in this Consent or in the
Transaction Documents (as defined in the Merger Agreement), if any “lock-ups”
applicable to GSC Secondary Interest Fund, LLC, any CEH Holder, any other holder
of CEH Units (as defined in the Merger Agreement), any holder of equity
interests in Holdco Sub or any holder of Equity Securities issued pursuant to a
GSCAC Equity Raise shall be amended or waived to reduce the term of the lock-up
period to a date that is earlier than 180 days after the Closing Date, then the
lock-up period applicable to the Note Holders and Option Holders (or their
respective Designees pursuant to Section 7(j) below) pursuant to this Section
4(e) shall be similarly reduced or waived, as the case may be.  For the
avoidance of doubt, none of Morgan Stanley & Co. Incorporated, its Designees
pursuant to
 
 
23

--------------------------------------------------------------------------------


 
 
Section 7(j) below or its Permitted Transferees shall be bound by the provisions
of this Section 4(e).
 
(f) Regulatory Filings.  Each Note Holder and Option Holder (other than Morgan
Stanley & Co. Incorporated) agrees (i) to prepare and file, as soon as is
practical following the execution of this Consent, all filings under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 as amended (the “HSR Act”)
applicable to it in connection with the transactions contemplated by this
Consent or any other Transaction Document (as defined in the Merger Agreement)
to which such Person is a party and (ii) reasonably to cooperate in the
preparation and filing, as soon as practical following the execution of this
Consent, of all filings by CEH (or any of its Subsidiaries) and/or GSCAC under
the FPA applicable to such Note Holder or Option Holder, as the case may be, in
connection with the transactions contemplated by this Consent or any other
Transaction Document (as defined in the Merger Agreement) to which such Note
Holder or Option Holder, as the case may be, is a party.  No TCW/MS Party or any
of their respective Affiliates will be required to (x) enter into any
settlement, undertaking, consent decree, stipulation or agreement with any
Governmental Authority in connection with the transactions contemplated by this
Consent or any Transaction Document (as defined in the Merger Agreement) to
which such TCW/MS Party is a party or (y) divest or hold separate any business
or assets in connection with the consummation of the transactions contemplated
by this Consent or any Transaction Document (as defined in the Merger Agreement)
to which such TCW/MS Party is a party.  Each Party agrees to cooperate, and to
furnish non-confidential information in such Party’s possession that is
necessary, in connection with the preparation of filings or submissions by any
other Party or any Subsidiary of CEH under any federal, state or local Laws in
connection with the transactions contemplated by this Consent or any Transaction
Document (as defined in the Merger Agreement).
 
(g) Confidentiality.  From the date hereof through the Closing, but subject to
Section 7(k)(ii), each TCW/MS Party agrees not to disclose or permit the
disclosure of any confidential, non-public or proprietary information relating
to the assets or the business of the GSCAC Parties and/or CEH and its
Subsidiaries provided to it pursuant to or in connection with this Consent
(collectively, “Confidential Information”); provided that such disclosure may be
made (i) to any Person who is an Affiliate or a Representative (as defined
below) of such TCW/MS Party, to any Representative of the GSCAC Parties or the
CEH Parties, or to any rating agency or valuation firm engaged by such TCW/MS
Party, in each case, solely for their use and on a need-to-know basis; provided,
further, that such Persons are notified of such TCW/MS Party’s confidentiality
obligations hereunder, (ii) to a proposed transferee of the Existing Notes and
the Cash Settled Options, provided that such proposed transferee enters into a
confidentiality agreement containing comparable terms and conditions as set
forth in this Section 4(g) prior to disclosure of such Confidential Information,
(iii) pursuant to a subpoena, order or regulation issued by a court, arbitrator
or governmental body, agency or official (a “Requesting Authority”) or pursuant
to a formal request issued under the rules and regulations of, or applicable to,
a Requesting Authority, or as required to obtain an approval from a Governmental
Authority, provided that, to the extent permitted by applicable Law, the
disclosing TCW/MS Party formally requests confidential treatment of the
Confidential Information pursuant to the rules and regulations applicable to the
Requesting Authority or Governmental Authority to which Confidential Information
is being provided if and to the extent confidential treatment is available
pursuant to such rules and regulations, (iv) to representatives of any bank
regulatory authority in
 
 
24

--------------------------------------------------------------------------------


 
 
connection with their examination of the records of the TCW/MS Party or any
Affiliate thereof, (v) to any lender providing financing to such TCW/MS Party or
any Affiliate thereof, provided that such lender enters into a confidentiality
agreement containing comparable terms and conditions as set forth in this
Section 4(g) prior to disclosure of such Confidential Information, or (vi) to
the extent already public through no fault of such TCW/MS Party under this
Consent.  For purposes of this Consent, “Representative” shall mean, as to any
Person, holders of individual accounts managed by such Person and such Person’s
officers, directors, employees, managers, members, partners, shareholders,
owners, beneficiaries, counsel, accountants, advisors, trustees, consultants and
agents.
 
(h) Public Disclosure.  From the date hereof through the Closing, but subject to
Section 4(g) and Section 7(k)(ii), each TCW/MS Party agrees that no public
release or announcement concerning this Consent, the transactions contemplated
by this Consent or any Transaction Document (as defined in the Merger Agreement)
shall be issued by such TCW/MS Party without the prior consent of GSCAC and CEH,
unless such TCW/MS Party determines that it is required by any Laws or by the
rules and regulations of, or pursuant to any agreement with, a stock exchange or
trading system.  If any TCW/MS Party determines that it is required by any Laws
or by the rules and regulations of, or pursuant to any agreement with, a stock
exchange or trading system, to make this Consent and the terms of the
transactions contemplated by this Consent or any other Transaction Documents
public or otherwise issue a press release or make public disclosure with respect
thereto, it shall, to the extent permitted by Law, at a reasonable time before
making any public disclosure, consult with the GSCAC and CEH regarding such
disclosure and give GSCAC and CEH reasonable time to comment on such release or
announcement in advance of such issuance.
 
(i) Accounts.  CEH covenants and agrees to, and to cause its Subsidiaries to,
operate their respective bank accounts (including, without limitation, the
Designated Accounts) and to make all deposits of cash and cash equivalents
thereinto and all payments therefrom, in each case, in accordance with the
provisions of the Project Financing Documents, the Trust Indenture, the Existing
Note Purchase Agreement and the Existing Holdco Credit Agreement and in the
ordinary course of business consistent with past practice.
 
Section 5.  Preemptive Rights.
 
(a) Subject to Section 5(f) below, prior to the issuance by GSCAC of any
Applicable Securities (as defined below), which issuance would result in an
adjustment in the number of Warrant Shares issuable upon the exercise of the
Initial GSCAC Warrants pursuant to Section 11(d) or Section 11(e) of the Initial
Warrant Agreement, GSCAC shall give each TCW/MS Party notice (an “Issuance
Notice”) of any such proposed issuance at least 20 Business Days prior to the
proposed issuance date. The Issuance Notice shall specify the price at which
such Applicable Securities are to be issued and the other material terms of the
issuance.  Each TCW/MS Party shall be entitled to purchase up to such TCW/MS
Party’s Pro Rata Share of the Applicable Securities proposed to be issued, at
the price and on the terms specified in the Issuance Notice.  “Applicable
Securities” means shares of Class A common stock, par value $0.001 per share, of
GSCAC now or hereafter authorized or any other class of stock of GSCAC, however
designated, that has the right (subject to any prior rights of any class or
series of preferred stock) to participate in any distribution of the assets or
earnings of GSCAC without limit as to per share
 
 
25

--------------------------------------------------------------------------------


 
 
amount.  “Pro Rata Share” means, for any TCW/MS Party, the fraction that results
from dividing (i) the number of shares of GSCAC Class A Common Stock and GSCAC
Class B Common Stock owned by such TCW/MS Party (immediately before giving
effect to such issuance) by (ii) the total number of shares of GSCAC Class A
Common Stock and GSCAC Class B Common Stock then outstanding (immediately before
giving effect to such issuance).  
 
(b) Each TCW/MS Party who desires to purchase any or all of its Pro Rata Share
of the Applicable Securities specified in the Issuance Notice must deliver
notice to GSCAC (each an “Exercise Notice”) of its election to purchase such
Applicable Securities within 10 Business Days after its receipt of the Issuance
Notice.  The Exercise Notice must specify the number (or amount) of Applicable
Securities to be purchased by such TCW/MS Party and shall constitute exercise by
such TCW/MS Party of its rights under this Section 5 and a binding agreement of
such TCW/MS Party to purchase, at the price and on the terms specified in the
Issuance Notice, the number of shares (or amount) of Applicable Securities
specified in the Exercise Notice.  If, at the termination of such
10-Business-Day period, any TCW/MS Party shall not have delivered an Exercise
Notice to GSCAC, such TCW/MS Party shall be deemed to have waived all of its
rights under this Section 5 with respect to the purchase of such Applicable
Securities.
 
(c) GSCAC shall have a period of 90 days after the date of the Issuance Notice
to consummate the proposed issuance of any or all of such Applicable Securities
that the TCW/MS Parties have not elected to purchase at the price and upon terms
that are not materially less favorable to GSCAC than those specified in the
Issuance Notice, provided that, if such issuance is subject to regulatory
approval, such 90-day period shall be extended until the expiration of five
Business Days after all such approvals have been received, but in no event later
than 180 days from the date of the Issuance Notice.  If GSCAC proposes to issue
any such Applicable Securities after such 90-day (or 180-day) period, it shall
again comply with the procedures set forth in this Section 5.
 
(d) The closing of the purchase and sale of Applicable Securities to the TCW/MS
Parties that have delivered Exercise Notices to GSCAC shall take place at
substantially the same time as the issuance to other Persons.  At such closing,
GSCAC shall issue to each such TCW/MS Party the Applicable Securities to be
purchased by such TCW/MS Party, registered in the name of such TCW/MS Party,
against payment by such TCW/MS Party of the purchase price for such Applicable
Securities in accordance with the terms and conditions as specified in the
Issuance Notice.
 
(e) For the avoidance of doubt, all references to “TCW/MS Party” in this Section
5 shall be to each such TCW/MS Party, together with its Permitted Transferees
and its Designee pursuant to Section 7(j) below.
 
(f) The provisions of this Section 5 become effective after the Closing and
shall terminate on June 25, 2011.
 
Section 6.  Waiver of Claims Against Trust Account.
 
(a) Each TCW/MS Party understands that GSCAC is a recently organized “blank
check company” formed for the purpose of acquiring one or more businesses or
assets (an
 
 
26

--------------------------------------------------------------------------------


 
 
“Initial Business Combination”).  Each of the TCW/MS Parties further
acknowledges that GSCAC’s sole assets consist of the cash proceeds of the recent
initial public offering (the “IPO”) and private placement of its securities, and
that substantially all of those proceeds have been deposited in a trust account
with a third party (the “Trust Account”) for the benefit of GSCAC, its public
stockholders (as defined in the agreement governing the Trust Account) and the
underwriters of its IPO.  The monies in the Trust Account may be disbursed only
(1) to GSCAC in limited amounts from time to time (and in no event more than
$2,400,000 in total) in order to permit GSCAC to pay its operating expenses; (2)
if GSCAC completes an Initial Business Combination, to certain dissenting public
stockholders, to the underwriters in the amount of underwriting discounts and
commissions they earned in the IPO but whose payment they have deferred, and
then to GSCAC; and (3) if GSCAC fails to complete an Initial Business
Combination within the allotted time period and liquidates subject to the terms
of the agreement governing the Trust Account, to GSCAC in limited amounts to
permit GSCAC to pay the costs and expenses of its liquidation and dissolution
and then to GSCAC’s public stockholders.
 
(b) Each of the TCW/MS Parties hereby waives any right, title, interest or claim
of any kind (each, a “Claim”) that it has or may have in the future in or to any
monies in the Trust Account and not to seek recourse against the Trust Account
or any funds distributed therefrom (except amounts released to GSCAC as
described in clause (1) of the preceding paragraph or amounts distributed to
GSCAC (excluding amounts described in clause (2) of the preceding paragraph) at
or after the consummation of its Initial Business Combination) as a result of,
or arising out of, any Claims against GSCAC in connection with this Consent or
any related transactions.
 
Section 7.  Miscellaneous
 
(a) Notices.  All notices, requests and demands provided for in this Consent, or
served, given or made in connection with this Consent, to be effective shall be
in writing, and, unless otherwise expressly provided herein, shall be deemed to
have been duly served, given or made if delivered in person or sent by facsimile
(with proof of transmission) or sent by registered or certified mail, return
receipt requested, postage prepaid, or by a nationally recognized overnight
courier service that provides a receipt of delivery, in each case, to the
Parties at the addresses specified below (or to such other address as may be
hereafter notified by the applicable Party):
 
If to Agent or any TCW/MS Party, to:
TCW Asset Management Company (as Agent)
 
865 South Figueroa Street
Suite 1800
Los Angeles, CA 90017
 
Attn: R. Blair Thomas
 
Telephone No.: (213) 244-0000
 
Facsimile No.: (213) 244-0604
     
with a copy (which shall not constitute notice) to:
     
TCW Asset Management Company (as Agent)
 
200 Park Avenue, Suite 2200

 
 
27

--------------------------------------------------------------------------------


 
 
 

 
New York, NY 10166
 
Attn: Brian O’Connor
 
Telephone No.: (212) 771-4000
 
Facsimile No.: (212) 771-4066
     
with a copy (which shall not constitute notice) to:
     
O’Melveny & Myers LLP
 
Times Square Tower
7 Times Square
New York, NY 10036
 
Attn: Todd R. Triller, Esq.
 
Telephone No.: (212) 326-2000
 
Facsimile No.: (212) 326-2061
     
with a copy to:
 
Morgan Stanley & Co. Incorporated
 
1585 Broadway, 2nd Floor
New York, NY 10036
 
Attn:  Stephen Lehner
 
Telephone No.: (212) 761-1757
 
Facsimile No.: (212) 507-3728
     
with a copy (which shall not constitute notice) to:
 
Latham & Watkins LLP
 
633 West Fifth Street, Suite 4000
Los Angeles, CA 90071
 
Attn:  Jeffrey Greenberg, Esq.
 
Telephone No.: (213) 891-8080
 
Facsimile No.: (213) 891-8763
       
If to any CEH Party, to:
c/o Complete Energy Holdings, LLC
1331 Lamar, Suite 650
Houston, TX 77010
 
Telephone No.: (713) 600-2000
 
Facsimile No.: (713) 600-2001
 
Attn:  Hugh A. Tarpley
       
If to any GSCAC Party, to:
GSC Acquisition Company
 
500 Campus Drive, Suite 220
 
Florham Park, New Jersey 07932
 
Attn: Matthew Kaufman and Joshua Porter
 
Telephone No.: (212) 884-6200
 
Facsimile No.: (212) 884-6184
   

 
 
28

--------------------------------------------------------------------------------


 
 

 
with copies to (which shall not constitute notice) to:
     
Davis Polk & Wardwell
 
450 Lexington Avenue
 
New York, New York 10017
 
Attn: Nancy L. Sanborn
 
Telephone No.: (212) 450-4000
 
Facsimile No.: (212) 450-3800
   

Notice given by personal delivery, mail or overnight courier pursuant to this
Section 7(a) shall be effective upon physical receipt.  Notice given by
facsimile pursuant to this Section 7(a) shall be effective as of the date of
confirmed delivery if delivered before 5:00 p.m., Eastern Time on any Business
Day or the next succeeding Business Day if confirmed delivery is after 5:00 p.m.
Eastern Time on any Business Day or any non-Business Day.
 
(b) Amendment.  No provision, term or condition of this Consent may be amended
except by a writing signed by each Party hereto.
 
(c) Governing Law.  This Consent shall be governed by and construed in
accordance with the laws of the State of New York (including Section 5-1401 of
the General Obligations Law of the State of New York) without giving effect to
any conflict or choice of law provision that would result in the imposition of
another state’s law.
 
(d) Submission to Jurisdiction.  Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Consent or the transactions contemplated hereby may be brought in any
State or Federal court of competent jurisdiction in the State, County and City
of New York.  Each of the Parties hereby irrevocably consents to the
nonexclusive jurisdiction and venue of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  Each Party
agrees that service of process on such Party made by registered or certified
mail, return receipt requested, postage prepaid as provided in Section 7(a)
shall be effective service of process on such Party.  Notwithstanding the
foregoing, each Party agrees that each other Party retains the right to serve
process in any other manner permitted by law or to bring proceedings against it
in the courts of any other jurisdiction.
 
(e) WAIVER OF JURY TRIAL.  WITH RESPECT TO ANY LEGAL ACTION OR PROCEEDING
RELATING TO, ARISING OUT OF OR BASED UPON THIS CONSENT OR THE TRANSACTIONS
CONTEMPLATED, EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY.  THE
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS CONSENT. In the event of litigation, this Consent may be
filed as a written consent to a trial by the court. The scope of this waiver is
intended to be all-
 
 
29

--------------------------------------------------------------------------------


 
 
encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this transaction, including contract claims,
tort claims, breach of duty claims and all other common law and statutory
claims.  Each Party hereby warrant and represent that each has reviewed this
waiver with its legal counsel, and that each knowingly and voluntarily waives
its jury trial rights following consultation with legal counsel.
 
(f) Fees and Expenses.  Each of the CEH Parties acknowledges and agrees that,
upon the earlier to occur of the Closing and the termination of this Consent
(but subject to the proviso below), all costs, fees and expenses incurred by
Agent, Note Holders, Option Holders and their counsel arising under, relating to
or in connection with this Consent, the Existing Note Purchase Agreement, the
Cash Settled Options, the other Transaction Documents, the New TCW/MS Financing
Documents, the Merger, the Transaction Documents (as defined in the Merger
Agreement) and the transactions contemplated hereby and thereby, including,
without limitation, all regulatory filing fees, shall be for the account of CEH
and shall be paid by CEH to Agent, Note Holders and/or Option Holders, as
applicable; provided, however, that CEH shall promptly (and in any event within
five Business Days following demand therefor) reimburse the applicable TCW/MS
Party for any and all costs in respect of regulatory filing fees.
 
(g) Counterparts.  This Consent may be executed in counterparts, each of which
when so executed and delivered shall be deemed an original, and when taken
together shall constitute but one and the same instrument.
 
(h) Effect on Transaction Documents.
 
(i) Except as specifically modified by this Consent, the Existing Note Purchase
Agreement and the other Transaction Documents shall remain in full force and
effect.
 
(ii) This Consent shall be deemed an Additional Transaction Document (as defined
in the Existing Note Purchase Agreement); provided, however, that no breach of
this Consent (other than the failure at Closing to deliver the Payoff
Consideration to the TCW/MS Parties in accordance with the provisions of this
Consent) in and of itself shall constitute a breach or default under the
Existing Note Purchase Agreement or any other Transaction Document.
 
(i) Entire Agreement.  This Consent, the Transaction Documents and the
Transaction Documents (as defined in the Merger Agreement) constitute the entire
agreement among the Parties concerning the subject matter hereof.
 
(j) Successors and Assigns.  The provisions of this Consent shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns; provided that (i) except as permitted by, and in accordance
with, Section 1(a)(i) or Section 1(l), no Party may assign, delegate or
otherwise transfer any of its rights or obligations under this Consent without
the consent of each other Party and (ii) each TCW/MS Party shall be permitted to
designate a Designee to receive any Payoff Consideration to which such TCW/MS
Party is entitled hereunder but such TCW/MS Party must deliver written notice of
such designation to CEH and GSCAC not later than 30 days after the date hereof
and the Designee must provide to
 
 
30

--------------------------------------------------------------------------------


 
 
CEH and GSCAC a written agreement to be bound by the provisions of this Consent
to the extent applicable, which agreement shall include representations by such
Designee with respect to the matters set forth in Section 2(e).  For purposes of
this Consent, “Designee” shall mean, with respect to any Note Holder or Option
Holder, any Person (1) that is administrated or managed by such Note Holder or
Option Holder, as the case may be, (2) that is an Affiliate of such Note Holder
or Option Holder, as the case may be, (3) that is an entity or an Affiliate of
an entity that administers or manages such Note Holder or an Option Holder, as
the case may be, or (4) that is a shareholder, partner, member, account holder
or trust beneficiary of such Note Holder or Option Holder, as the case may be.
 
(k) Survival of Representations, Warranties and Agreements.  
 
(i) It is expressly agreed by the Parties that the representations, warranties,
pre-Closing covenants and pre-Closing agreements set forth in this Consent shall
terminate and be of no further force or effect upon the Closing; provided that
the representations and warranties set forth in each of Section 2(a) (other than
Section 2(a)(iv)), Section 2(b)(i), Section 2(b)(ii), Section 2(b)(iii), Section
2(b)(vi), Section 2(c), Section 2(d) and Section 2(e) shall survive the
Closing.  This Section 7(k) shall not limit in any way the survival and
enforceability of any covenant or agreement of the Parties hereto which by its
terms contemplates performance on or after the Closing, which shall survive the
Closing.
 
(ii) Notwithstanding anything to contrary contained in this Consent, the
agreements of the Parties contained in Section 4(g), Section 4(h) and this
Section 7 (other than Section 7(m)) shall survive the termination of this
Consent.
 
(l) Exculpation; Limitation on Liability. 
 
(i) If the Merger Agreement or this Consent is terminated in accordance with its
terms, no CEH Party or GSCAC Party shall have any liability to the TCW/MS
Parties for any breach of any representation, warranty, covenant or agreement
contained in the Merger Agreement and incorporated herein by reference.
 
(ii) None of Agent, any Note Holder, any Option Holder or any of their
respective Affiliates shall have any liability for any breach by any party to
the Merger Agreement of any representation, warranty, covenant or agreement
contained in the Merger Agreement.
 
(iii) No Party nor any of its Affiliates shall have any liability for any breach
of any representation, warranty, covenant or agreement contained in this Consent
(or incorporated herein by reference) and made or to be performed prior to the
Closing, except each Party shall be liable to the other Parties for all Losses
(as defined in the Merger Agreement) incurred or suffered by the other Parties
as a result of (i) the willful and knowing failure of such Party (or any of its
Affiliates) to perform any covenant required by this Consent to be performed or
complied with by such Party at or before the Closing or (ii) any willful and
knowing breach by such Party (or any of its Affiliates) of
 
 
31

--------------------------------------------------------------------------------


 
 
any representation or warranty of such Party contained in this Consent (or
incorporated herein by reference).
 
(iv) No Affiliate of any Party, nor any of their respective partners,
beneficiaries, trustees, investment managers or advisers, or any investor or
participant in the partners of any Party, nor any of their respective officers,
directors, employees, partners, members, shareholders, owners, counsel,
accountants, financial advisers or consultants shall have any liability to any
Party or any other Person as a result of the breach of any representation,
warranty, covenant, agreement or obligation of such Party in this Consent or any
instrument or document delivered pursuant to this Consent, the Merger Agreement
or any other Transaction Document (as defined in the Merger Agreement).
 
(v) No Note Holder or Option Holder shall have any liability for (i) the breach
by any other Note Holder or Option Holder of any representation, warranty,
covenant or agreement of such other Note Holder or Option Holder contained in
this Consent or (ii) the failure of any other Note Holder or Option Holder to
execute the TCW/MS Closing Acknowledgment.
 
(vi) Without limiting the foregoing or the generality of the provisions of the
Existing Note Purchase Agreement, Agent shall be entitled to rely on
certifications from any Party in making any determination in respect of any
matter under this Consent and shall have no liability for relying on any such
certifications.  Each Party acknowledges and agrees that (1) if Agent shall have
requested instructions from the Note Holders and Option Holders, Agent shall be
entitled to refrain from taking any action hereunder unless Agent shall have
received instructions from the Note Holders and Option Holders, (2) no Party or
its Affiliates shall have any right of action against Agent as a result of Agent
acting or refraining from acting hereunder in accordance with the instructions
of the Note Holders and Option Holders, (3) Agent shall be fully justified in
failing or refusing to take any action hereunder if such action would, in the
opinion of Agent, be contrary to law or the terms of this Consent and (4) Agent
shall have no obligation to deliver the TCW/MS Closing Acknowledgment unless
Agent shall have been instructed to deliver the TCW/MS Closing Acknowledgment by
each Note Holder and each Option Holder.  Each Party further acknowledges and
agrees that neither Agent nor any of its Affiliates nor any of their respective
officers, directors, employees, agents or representatives shall be liable for
any action taken or omitted to be taken by it under this Consent or in
connection herewith, except for damages determined by a final order of a court
of competent jurisdiction to have been caused by Agent’s or their own willful
misconduct or fraud.  
 
(vii) Notwithstanding anything in this Consent to the contrary, no Party nor any
of its Affiliates shall be liable for special, punitive, exemplary, incidental,
consequential or indirect damages, or lost profits, whether based on contract,
tort, strict liability, other law or otherwise and whether or not arising from
any other Party’s or such Party’s Affiliates’ sole, joint or concurrent
negligence, strict liability or other fault.
 
 
32

--------------------------------------------------------------------------------


 
 
(m) Specific Performance.  The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Consent were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the Parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Consent and to enforce specifically the
terms and provisions hereof in any court of the United States or any State
having jurisdiction.
 
 
 
 
 
33

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, this Consent, Exchange and Preemptive Rights Agreement has
been duly executed and delivered by the duly authorized officer of each Party as
of the date first above written.
 

 
COMPLETE ENERGY HOLDINGS, LLC
               
By: /s/ Lori A. Cuervo               
   
Name: Lori A. Cuervo
   
Title: Managing Director
               
CEH/LA PALOMA HOLDING COMPANY, LLC
               
By: /s/ Lori A. Cuervo               
   
Name: Lori A. Cuervo
   
Title: Authorized Officer
                                 
By: /s/ Lori A. Cuervo               
   
Name: Lori A. Cuervo
                                 
By: /s/ Peter J. Dailey                
   
Name: Peter J. Dailey
                                       
By: /s/ Hugh A. Tarpley            
   
Name: Hugh A. Tarpley
 

 
 

--------------------------------------------------------------------------------


 
 
 

 
GSC ACQUISITION COMPANY
               
By: /s/ Matthew Kaufman         
   
Name: Matthew Kaufman
   
Title: President
               
GSCAC HOLDINGS I LLC
   
By: GSC ACQUISITION COMPANY,
   
       as its sole member
               
By: /s/ Matthew Kaufman          
   
Name: Matthew Kaufman
   
Title: President
               
GSCAC HOLDINGS II LLC
   
By: GSCAC HOLDINGS I LLC,
   
       as its sole member
         
By: GSC ACQUISITION COMPANY,
   
       as its sole member
               
By: /s/ Matthew Kaufman         
   
Name: Matthew Kaufman
   
Title: President
               
GSCAC MERGER SUB LLC
   
By: GSCAC HOLDINGS II LLC,
   
       as its sole member
         
By: GSCAC HOLDINGS I LLC,
   
       as its sole member
         
By: GSC ACQUISITION COMPANY,
   
       as its sole member
               
By: /s/ Matthew Kaufman         
   
Name: Matthew Kaufman
   
Title: President
 

 
 

--------------------------------------------------------------------------------


 
 
 

 
TCW ASSET MANAGEMENT COMPANY,
   
in its capacity as Agent for the Note Holders
               
By: /s/ R. Blair Thomas             
   
Name: R. Blair Thomas
   
Title: Group Managing Director
               
By: /s/ Brian O'Connor              
   
Name: Brian O’Connor
   
Title: Senior Vice President
               
TRUST COMPANY OF THE WEST, not in its individual capacity but solely as trustee
of the trust established pursuant to an Individual Trust Agreement dated as of
January 31, 1987, as amended, between itself and the Boilermaker Blacksmith
National Pension Trust, as Note Holder and Option Holder
               
By: /s/ R. Blair Thomas             
   
Name: R. Blair Thomas
   
Title: Group Managing Director
               
By: /s/ Brian O'Connor              
   
Name: Brian O’Connor
   
Title: Senior Vice President
 

 
 

--------------------------------------------------------------------------------


 
 
 

 
TCW ENERGY FUND X-NL, L.P.,
 
a California limited partnership, as Note Holder
         
By: TCW (ENERGY X) LLC,
   
its General Partner
         
By: TCW ASSET MANAGEMENT COMPANY,
   
its Managing Member
               
By: /s/ R. Blair Thomas             
   
Name: R. Blair Thomas
   
Title: Group Managing Director
               
By: /s/ Brian O'Connor              
   
Name: Brian O’Connor
   
Title: Senior Vice President
               
TCW ENERGY FUND XB-NL, L.P.,
 
a California limited partnership, as Note Holder
         
By: TCW (ENERGY X) LLC,
   
its General Partner
         
By: TCW ASSET MANAGEMENT COMPANY,
   
its Managing Member
               
By: /s/ R. Blair Thomas             
   
Name: R. Blair Thomas
   
Title: Group Managing Director
               
By: /s/ Brian O'Connor              
   
Name: Brian O’Connor
   
Title: Senior Vice President
 

 
 

--------------------------------------------------------------------------------


 
 
 

 
TCW ENERGY FUND XC-NL, L.P.,
 
a California limited partnership, as Note Holder
         
By: TCW (ENERGY X) LLC,
   
its General Partner
         
By: TCW ASSET MANAGEMENT COMPANY,
   
its Managing Member
               
By: /s/ R. Blair Thomas             
   
Name: R. Blair Thomas
   
Title: Group Managing Director
               
By: /s/ Brian O'Connor              
   
Name: Brian O’Connor
   
Title: Senior Vice President
               
TCW ENERGY FUND XD-NL, L.P.,
 
a California limited partnership, as Note Holder
         
By: TCW (ENERGY X) LLC,
   
its General Partner
         
By: TCW ASSET MANAGEMENT COMPANY,
   
its Managing Member
               
By: /s/ R. Blair Thomas             
   
Name: R. Blair Thomas
   
Title: Group Managing Director
               
By: /s/ Brian O'Connor              
   
Name: Brian O’Connor
   
Title: Senior Vice President
 

 
 

--------------------------------------------------------------------------------


 
 
 

 
TCW ASSET MANAGEMENT COMPANY, a California corporation, as Investment Manager
under the Amended and Restated Investment Management and Custody Agreement dated
as of December 3, 2003, among Ensign Peak Advisors, Inc., TCW Asset Management
Company and Trust Company of the West, a California trust company, as
Sub-Custodian,
 
as Note Holder
               
By: /s/ R. Blair Thomas             
   
Name: R. Blair Thomas
   
Title: Group Managing Director
               
By: /s/ Brian O'Connor              
   
Name: Brian O’Connor
   
Title: Senior Vice President
               
TEP DEBT HOLDINGS ONSHORE, L.L.C.,
 
as Note Holder
         
By TEP ENERGY PARTNERS, LLC,
   
its Managing Member
         
By TCW ASSET MANAGEMENT COMPANY,
   
its Managing Member
               
By: /s/ R. Blair Thomas             
   
Name: R. Blair Thomas
   
Title: Group Managing Director
               
By: /s/ Brian O'Connor              
   
Name: Brian O’Connor
   
Title: Senior Vice President
 

 
 
 

--------------------------------------------------------------------------------


 
 

 
TCW ASSET MANAGEMENT COMPANY, a California corporation, as Investment Manager
under the Amended and Restated Investment Management and Custody Agreement dated
as of December 11, 2003, among Harry L. Bradley, Jr. Partition Trust, Harry L.
Bradley, Jr. Trust, Jane Bradley Uihlien Pettit Partition Trust, Jane Bradley
Uihlien Trust, TCW Asset Management Company and Trust Company of the West, a
California trust company, as Sub-Custodian,
 
as Note Holder
               
By: /s/ R. Blair Thomas             
   
Name: R. Blair Thomas
   
Title: Group Managing Director
               
By: /s/ Brian O'Connor              
   
Name: Brian O’Connor
   
Title: Senior Vice President
               
TCW ASSET MANAGEMENT COMPANY, a California corporation, as Investment Manager
under the Amended and Restated Investment Management and Custody Agreement dated
as of March 18, 2004, among ING Life Insurance and Annuity Company, TCW Asset
Management Company and Trust Company of the West, a California trust company, as
Sub-Custodian, as Note Holder
               
By: /s/ R. Blair Thomas             
   
Name: R. Blair Thomas
   
Title: Group Managing Director
               
By: /s/ Brian O'Connor              
   
Name: Brian O’Connor
   
Title: Senior Vice President
 

 
 

--------------------------------------------------------------------------------


 
 
 

 
TCW ENERGY FUNDS X HOLDINGS, L.P.,
 
as Option Holder
         
By: TCW (ENERGY X) LLC,
   
its General Partner
         
By: TCW ASSET MANAGEMENT COMPANY,
   
its Managing Member
               
By: /s/ R. Blair Thomas             
   
Name: R. Blair Thomas
   
Title: Group Managing Director
               
By: /s/ Brian O'Connor              
   
Name: Brian O’Connor
   
Title:Senior Vice President
               
TEP EQUITY HOLDINGS CAYMAN BLOCKER, LTD., as Option Holder
               
By: /s/ R. Blair Thomas             
   
Name: R. Blair Thomas
   
Title: Group Managing Director
               
By: /s/ Brian O'Connor              
   
Name: Brian O’Connor
   
Title: Senior Vice President
 

 
 
 

--------------------------------------------------------------------------------


 
 

 
MORGAN STANLEY & CO. INCORPORATED, as Note Holder and Option Holder
                     
By: /s/ Dan M. Allen                 
   
Name: Dan M. Allen
   
Title: Authorized Signatory
 

 
 
 

--------------------------------------------------------------------------------


 
 
CREDIT SUPPORT PARTY ACKNOWLEDGMENT
 
Reference is made to the Consent, Exchange and Preemptive Rights Agreement,
dated as of May 9, 2008, among CEH/La Paloma Holding Company, LLC, Complete
Energy Holdings, LLC, Lori A. Cuervo, Hugh A. Tarpley, Peter J. Dailey, GSC
ACQUISITION COMPANY, GSCAC HOLDINGS I LLC, GSCAC HOLDINGS II LLC, GSCAC MERGER
SUB LLC, TCW Asset Management Company (in the representative capacity identified
therein) and the Note Holders and Option Holders party thereto (the
“Consent”).  Capitalized terms used herein without definition shall have the
meanings ascribed to them in the Consent, provided, however, that capitalized
terms used herein without definition and without definition in the Consent shall
have the meanings ascribed to them in the Existing Note Purchase Agreement.
 
Complete Energy Holdings, LLC is party to the Limited Sponsor Guaranty, pursuant
to which Complete Energy Holdings, LLC has guaranteed the performance of the
Guarantied Obligations (as defined in the Limited Sponsor Guaranty).  CEH/La
Paloma II, LLC is a party to the Amended and Restated Parent Pledge Agreement,
pursuant to which CEH/La Paloma II, LLC has pledged all of its equity interests
in Issuer to Note Purchasers to secure the Secured Obligations (as defined in
the Parent Pledge Agreement).  CEP La Paloma Operating Company LLC is a party to
the Manager Security Agreement and the Manager Guaranty pursuant to which CEP La
Paloma Operating Company LLC has (i) created Liens in favor of Note Purchasers
on certain collateral to secure the Secured Obligations (as defined in the
Manager Security Agreement) and (ii) guaranteed the performance of the
Guarantied Obligations (as defined in the Manager Guaranty).  CEP Operating
Company LLC is a party to the Manager Pledge Agreement pursuant to which CEP
Operating Company LLC has pledged all of its equity interests in CEP La Paloma
Operating Company LLC to Note Purchasers to secure the Secured Obligations (as
defined in the Manager Pledge Agreement).  CEH/La Paloma II, LLC, Complete
Energy Holdings, LLC, CEP La Paloma Operating Company LLC and CEP Operating
Company LLC are collectively referred to herein as the “Credit Support Parties,”
and the Amended and Restated Parent Pledge Agreement, Limited Sponsor Guaranty,
Manager Security Agreement, Manager Guaranty and Manager Pledge Agreement, are
collectively referred to herein as the “Credit Support Documents.”
 
Each Credit Support Party hereby acknowledges that it has reviewed the terms and
provisions of the Existing Note Purchase Agreement and the Consent and consents
to the matters set forth therein.  Each Credit Support Party hereby confirms
that each Credit Support Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible the payment and performance of all
“Obligations,” “Guarantied Obligations,” and “Secured Obligations” as the case
may be (in each case as such terms are defined in the applicable Credit Support
Document), including without limitation the payment and performance of all such
“Obligations,” “Guarantied Obligations,” and “Secured Obligations as the case
may be, in respect of the Obligations of Issuer now or hereafter existing under
or in respect of the Existing Note Purchase Agreement in accordance with the
respective terms, and subject to the respective limitations, of the applicable
Credit Support Document.  Each Credit Support Party acknowledges and agrees that
any of the Credit Support Documents to which it is a party or otherwise bound
shall continue in full force
 
 

--------------------------------------------------------------------------------


 
 
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Consent.
 


[Remainder of page intentionally left blank]
 
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment to the
Consent, Exchange and Preemptive Rights Agreement to be duly executed and
delivered by their respective officers thereunto authorized as of the date first
written above.
 

 
COMPLETE ENERGY HOLDINGS, LLC
         
By: /s/ Lori Cuervo                   
 
Name: Lori  Cuervo
 
Title: Managing Director
         
CEH/LA PALOMA II, LLC
         
By: /s/ Lori Cuervo                   
 
Name: Lori Cuervo
 
Title: Authorized Officer
         
CEP LA PALOMA OPERATING COMPANY LLC
         
By: /s/ Lori Cuervo                   
 
Name: Lori Cuervo
 
Title: President
         
CEP OPERATING COMPANY LLC
         
By: /s/ Lori Cuervo                   
 
Name: Lori Cuervo
 
Title: Executive VP & Secretary

 
 
 

--------------------------------------------------------------------------------


 
 
 
EXHIBIT A
 
Merger Agreement
 
(see attached)
 


 

--------------------------------------------------------------------------------




 
EXHIBIT B
 
Form of New TCW/MS NPA
 
(see attached)
 



--------------------------------------------------------------------------------


 
 
EXHIBIT C
 
Form of Management Rights Letter
 




[________], 2008


[INSERT FUND NAME]
[INSERT ADDRESS]
[INSERT ADDRESS]
[INSERT ADDRESS]


Re: [GSCAC Acquisition Company / GSCAC Holdco Sub]
 
Ladies and Gentlemen:
 
Reference is hereby made to that certain Consent and Agreement dated as of May
9, 2008 (the “Consent”) among CEH/La Paloma Holding Company, LLC, Complete
Energy Holdings, LLC, Lori A. Cuervo, Hugh A. Tarpley, Peter J. Dailey, GSC
Acquisition Company, GSCAC Holdings I LLC, GSCAC Holdings II LLC, GSCAC Merger
Sub LLC, TCW Asset Management Company in its capacity as administrative agent
for the Note Holders (as defined in that certain Note Purchase Agreement dated
as of August 16, 2005 among CEH/La Paloma Holding Company, LLC, TCW Asset
Management Company in its capacity as administrative agent for the Note Holders
(as defined therein), and each Person identified as a Note Purchaser on the
signature pages thereto, as amended by that certain Consent, Waiver and
Amendment No. 1 to Note Purchase Agreement, dated as of November 30, 2007, and
as may be further amended, supplemented, restated or otherwise modified) and
each Note Holder and each Option Holder identified on the signature pages
thereto, including [_______________] (the “Fund”).  Capitalized terms used but
not defined herein shall have the meanings ascribed thereto in the
Consent.  This letter will confirm the agreement between the Company1, [Parent]2
and the Fund to provide the Fund with the contractual rights set forth below
during the period of time that the Fund is a holder of [shares of GSCAC Class A
Common Stock / GSCAC Class B Common Stock/ Holdco Class B Common Units / Holdco
Class C Common Units / Holdco Class D Common Units / TCW/MS Contingent
Warrants], or any other equity securities of the Company [or Parent] resulting
from the reclassification, conversion, exchange or exercise of any of the
foregoing (the “Fund Equity Securities”).


1.           With respect to financial statements and other information, upon
and to the extent so requested by the Fund, the Company shall deliver to the
Fund:
 
(a) as soon as available, but in any event within 45 days after the end of each
of the first three quarterly periods of each Fiscal Year of the Company, the
unaudited consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such quarter
 
____________________
1 Note: “Company” may be GSC Acquisition Company or GSCAC Holdings I LLC,
depending on the level at which the Fund invests.  If investment is at GSCAC
Holdings I LLC,
 
2 Note: If investment is at GSCAC Holdings I LLC, “Parent” shall refer to GSC
Acquisition Company.
 
 
 

--------------------------------------------------------------------------------


 
 
and the related unaudited consolidated statements of income and of cash flows of
the Company and its consolidated Subsidiaries for such quarter and the portion
of the Fiscal Year through the end of such quarter prepared in conformity with
generally accepted accounting principles in the United States applied on a
consistent basis, except as otherwise noted therein, and subject to the absence
of footnotes and to year-end adjustments, setting forth, beginning with the
fiscal quarter ending after the fiscal quarter ending one year after Closing, in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer (in his or her capacity as such and not in his or her
individual capacity) as being fairly stated in all material respects (subject to
normal year-end audit adjustments);
 
(b) as soon as available, but in any event within 120 days after the end of each
Fiscal Year of the Company, a copy of the audited consolidated balance sheet of
the Company and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows of the
Company and its consolidated Subsidiaries for such year prepared in conformity
with generally accepted accounting principles in the United States applied on a
consistent basis, except as otherwise noted therein, setting forth commencing
with the fiscal year ending December 31, 2009, in each case in comparative form
the figures for the previous year, reported on without qualification arising out
of the scope of the audit, by UHY LLP or other independent certified public
accountants of nationally recognized standing; and
 
(c) to the extent the Company is required by law or pursuant to the terms of any
outstanding indebtedness of the Company to prepare such reports, any annual
reports, quarterly reports and other periodic reports pursuant to Section 13 or
15(d) of the Securities Exchange Act of 1934 actually prepared by the Company as
soon as available.
 
2.           (a)           With respect to inspection and access, the Company
and its Subsidiaries shall provide to the Fund, true and correct copies of all
documents, reports, financial data and other information as the Fund may
reasonably request.  Additionally, the Company shall permit any authorized
representatives designated by the Fund to visit and inspect any of the
properties of the Company and its Subsidiaries or any of its Subsidiaries,
including its and their books of account, and to discuss its and their affairs,
finances and accounts with its and their officers, all at such times as the Fund
may reasonably request; provided, however, that the Company and its Subsidiaries
reserve the right to withhold any information if access to such information
could reasonably be expected to adversely affect the attorney-client privilege
between the Company and its Subsidiaries and their respective counsel.
 
(b)           The Fund agrees not to disclose or permit the disclosure of any
confidential, non-public or proprietary information relating to the assets or
the business of the Company and its Subsidiaries provided to it and marked
“Confidential” by the Company or any of its Subsidiaries pursuant to or in
connection with this letter agreement that is designated by the provider thereof
as confidential (collectively, “Confidential Information”); provided that such
disclosure may be made (i) to any Person who is an Affiliate or a Representative
(as defined below) of such Fund, to any Representative of the Company and its
Subsidiaries, or to any rating agency or valuation firm engaged by the Fund, in
each case, solely for their use and on a need-to-know basis;
 
 

--------------------------------------------------------------------------------


 
 
provided, further, that such Persons are notified of the Fund’s confidentiality
obligations hereunder, (ii) to a proposed transferee of the Fund Equity
Securities, provided that such proposed transferee enters into a confidentiality
agreement containing comparable terms and conditions as set forth in this
paragraph 2 prior to disclosure of such Confidential Information, (iii) pursuant
to a subpoena, order or regulation issued by a court, arbitrator or governmental
body, agency or official (a “Requesting Authority”) or pursuant to a formal
request issued under the rules and regulations of, or applicable to, a
Requesting Authority, or as required to obtain an approval from a Governmental
Authority, provided that, to the extent permitted by applicable Law, the Fund
formally requests confidential treatment of the Confidential Information
pursuant to the rules and regulations applicable to the Requesting Authority or
Governmental Authority to which Confidential Information is being provided if
and to the extent confidential treatment is available pursuant to such rules and
regulations, (iv) to representatives of any bank regulatory authority in
connection with their examination of the records of the Fund or any Affiliate
thereof, (v) to any lender providing financing to the Fund or any Affiliate
thereof, provided that such lender enters into a confidentiality agreement
containing comparable terms and conditions as set forth in this paragraph 2
prior to disclosure of such Confidential Information, or (vi) to the extent
already public through no fault of the Fund under this letter agreement.  For
purposes of this letter agreement, “Representative” shall mean, as to any
Person, holders of individual accounts managed by such Person and such Person’s
officers, directors, employees, managers, members, partners, shareholders,
owners, beneficiaries, counsel, accountants, advisors, trustees, consultants and
agents.
 
3.            The Fund shall have the right to consult with and advise the
management of the Company and its Subsidiaries, upon reasonable notice at
reasonable times from time to time, on all matters relating to the operation of
the Company and its Subsidiaries.


4.            In connection with the foregoing contractual rights, the Company
will take such action as is necessary in order to cause any Subsidiary of the
Company to comply with the obligations of this letter.


[Upon the exchange or conversion of any Holdco Class B Common Units and GSCAC
Class B Common Stock held by the Fund for shares of GSCAC Class A Common Stock
pursuant to the Exchange Rights or otherwise in accordance with the terms of the
Holdco Sub LLC Agreement, all references to the Company in paragraphs 1 through
4 above shall also be deemed to be references to Parent.]
 
The rights granted to the Fund by the Company [or Parent, as the case may be,]
in this letter agreement are intended to satisfy the requirement of management
rights for purposes of qualifying the Fund’s investments in the Company as
“venture capital investments” for purposes of the Department of Labor “plan
assets” regulation, 29 C.F.R. § 2510.3-101.  In the event the aforementioned
rights are not satisfactory for such purpose, the Company[, Parent] and the Fund
shall reasonably cooperate in good faith to agree upon mutually satisfactory
management rights that satisfy such regulations.  Furthermore, the rights
granted to the Fund by the Company [or Parent, as the case may be,] in this
letter agreement are not in substitution for, and shall not be deemed to be in
limitation of, any rights otherwise available to the Fund as a holder of any
securities of the Company [or Parent, as the case may be].  In addition, the
Company [or Parent, as the case may be,] shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company [or Parent, as
the case may be,] to expressly assume and agree to perform this agreement in the
same manner and to the same extent that the Company [or Parent, as the case may
be,] would have been required to perform if no such succession had taken place.
 
 

--------------------------------------------------------------------------------


 
 
In the event the Fund transfers, sells, assigns or otherwise disposes of all or
substantially all of the Fund Equity Securities to a person or group of persons
acting together (the “Transferee”), the Company [and Parent] hereby agree[s] to
enter into a substantially similar letter agreement with such Transferee.
 
The agreements of the Fund set forth in paragraph 2(b) above shall survive the
termination of this letter agreement.
 
No provision of this letter agreement may be modified or waived or discharged
unless agreed to in writing by the Fund, the Company [and Parent].  No waiver by
the Fund at any time of any breach by the Company [or Parent] of, or compliance
with, any condition or provision of this letter agreement to be performed by the
Company [or Parent] shall be deemed a waiver of any similar or dissimilar
provision or condition at the same or at any prior or subsequent time.
 
This letter agreement and the rights and the obligations of the parties hereto
shall be governed by, and construed, enforced and interpreted in accordance
with, the internal laws of the State of New York (including Section 5-1401 of
the General Obligations Law of the State of New York) without regard to conflict
of laws principles, and may be executed in counterparts, This letter agreement
may be executed by one or more of the parties hereto on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have executed this VCOC Management Rights Letter
as of the date first appearing above.
 
 

 
[COMPANY]
               
By: _________________________________________
   
Name:
   
Title:
 

 
 

 
[PARENT]
               
By: _________________________________________
   
Name:
   
Title:
 

 
 
Accepted and agreed:


[____________________]
 


By: ___________________________________
   

 
Name:

 
Title:






--------------------------------------------------------------------------------


 

 
 
EXHIBIT D
 
Post-Merger Corporate, Capital and Ownership Structure
 
(see attached)
 
 

 

--------------------------------------------------------------------------------


 
EXHIBIT E
 
Form of TCW/MS Contingent Warrant Agreement
 
(see attached)
 


 

--------------------------------------------------------------------------------


 
 